Exhibit 10.1

CREDIT AGREEMENT

dated as of

February 17, 2011

among

ATLAS PIPELINE HOLDINGS, L.P.,

as Borrower,

THE LENDERS PARTY HERETO,

and

CITIBANK, N.A.,

as Administrative Agent

Sole Lead Arranger and Sole Bookrunner

CITIBANK, N.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I Definitions and Accounting Matters

     1     

Section 1.01

  

Terms Defined Above

     1     

Section 1.02

  

Certain Defined Terms

     1     

Section 1.03

  

Types of Loans and Borrowings

     21     

Section 1.04

  

Terms Generally; Rules of Construction

     21     

Section 1.05

  

Accounting Terms and Determinations

     22   

ARTICLE II The Credits

     22     

Section 2.01

  

Commitments

     22     

Section 2.02

  

Loans and Borrowings

     22     

Section 2.03

  

Requests for Borrowings

     23     

Section 2.04

  

Interest Elections

     24     

Section 2.05

  

Funding of Borrowings

     25     

Section 2.06

  

Termination and Reduction of Aggregate Maximum Credit Amounts

     26     

Section 2.07

  

Borrowing Base

     26     

Section 2.08

  

Letters of Credit

     29   

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

     33     

Section 3.01

  

Repayment of Loans

     33     

Section 3.02

  

Interest

     34     

Section 3.03

  

Alternate Rate of Interest

     34     

Section 3.04

  

Prepayments

     35     

Section 3.05

  

Fees

     37   

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs

     38     

Section 4.01

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     38     

Section 4.02

  

Presumption of Payment by the Borrower

     39     

Section 4.03

  

Certain Deductions by the Administrative Agent

     39     

Section 4.04

  

Disposition of Proceeds

     39   

ARTICLE V Increased Costs; Break Funding Payments; Taxes

     40     

Section 5.01

  

Increased Costs

     40     

Section 5.02

  

Break Funding Payments

     41     

Section 5.03

  

Taxes

     41     

Section 5.04

  

Designation of Different Lending Office

     43     

Section 5.05

  

Replacement of Lenders

     43   

ARTICLE VI Conditions Precedent

     44     

Section 6.01

  

Effective Date

     44     

Section 6.02

  

Each Credit Event

     46   

ARTICLE VII Representations and Warranties

     47     

Section 7.01

  

Organization; Powers

     47     

Section 7.02

  

Authority; Enforceability

     47   

 

-i-



--------------------------------------------------------------------------------

  Section 7.03   

Approvals; No Conflicts

     48      Section 7.04   

Financial Condition; No Material Adverse Change

     48      Section 7.05   

Litigation

     49      Section 7.06   

Environmental Matters

     49      Section 7.07   

Compliance with the Laws and Agreements; No Defaults

     50      Section 7.08   

Investment Company Act

     51      Section 7.09   

No Margin Stock Activities

     51      Section 7.10   

Taxes

     51      Section 7.11   

ERISA

     51      Section 7.12   

Disclosure; No Material Misstatements

     52      Section 7.13   

Insurance

     52      Section 7.14   

Restriction on Liens

     53      Section 7.15   

Subsidiaries

     53      Section 7.16   

Location of Business and Offices

     53      Section 7.17   

Properties; Titles, Etc

     54      Section 7.18   

Maintenance of Properties

     55      Section 7.19   

Gas Imbalances

     55      Section 7.20   

Marketing of Production

     55      Section 7.21   

Swap Agreements

     56      Section 7.22   

Solvency

     56      Section 7.23   

Acquisition

     56   

ARTICLE VIII Affirmative Covenants

     56      Section 8.01   

Financial Statements; Other Information

     56      Section 8.02   

Notices of Material Events

     59      Section 8.03   

Existence; Conduct of Business

     60      Section 8.04   

Payment of Obligations

     60      Section 8.05   

Operation and Maintenance of Properties

     60      Section 8.06   

Insurance

     61      Section 8.07   

Books and Records; Inspection Rights

     61      Section 8.08   

Compliance with Laws

     61      Section 8.09   

Environmental Matters

     61      Section 8.10   

Further Assurances

     62      Section 8.11   

Reserve Reports

     63      Section 8.12   

Title Information

     64      Section 8.13   

Additional Collateral; Additional Guarantors

     65      Section 8.14   

ERISA Compliance

     66      Section 8.15   

Swap Agreements

     66      Section 8.16   

Unrestricted Subsidiaries

     66      Section 8.17   

Use of Proceeds

     67      Section 8.18   

Post-Closing Matters

     67   

ARTICLE IX Negative Covenants

     67      Section 9.01   

Financial Covenants

     67      Section 9.02   

Debt

     68      Section 9.03   

Liens

     69      Section 9.04   

Restricted Payments; Redemption of Subordinated Debt

     70   

 

-ii-



--------------------------------------------------------------------------------

  Section 9.05   

Investments, Loans and Advances

     71      Section 9.06   

Nature of Business; International Operations; Foreign Subsidiaries

     73      Section 9.07   

Proceeds of Loans

     73      Section 9.08   

ERISA Compliance

     73      Section 9.09   

Sale or Discount of Receivables

     74      Section 9.10   

Mergers, Etc

     75      Section 9.11   

Sale of Properties

     75      Section 9.12   

Environmental Matters

     76      Section 9.13   

Transactions with Affiliates

     76      Section 9.14   

Subsidiaries

     76      Section 9.15   

Negative Pledge Agreements; Dividend Restrictions

     77      Section 9.16   

Gas Imbalances

     77      Section 9.17   

Swap Agreements

     77      Section 9.18   

Tax Status as Partnership; Partnership Agreement

     78      Section 9.19    Designation and Conversion of Restricted and
Unrestricted Subsidiaries; Debt of Unrestricted Subsidiaries      78   

ARTICLE X Events of Default; Remedies

     79      Section 10.01   

Events of Default

     79      Section 10.02   

Remedies

     81   

ARTICLE XI The Administrative Agent

     82      Section 11.01   

Appointment; Powers

     82      Section 11.02   

Duties and Obligations of Administrative Agent

     82      Section 11.03   

Action by Administrative Agent

     83      Section 11.04   

Reliance by Administrative Agent

     83      Section 11.05   

Subagents

     84      Section 11.06   

Resignation of Agents

     84      Section 11.07   

Administrative Agent as Lender

     84      Section 11.08   

No Reliance

     85      Section 11.09   

Authority of Administrative Agent to Release Collateral and Liens

     85      Section 11.10   

Administrative Agent May File Proofs of Claim

     85      Section 11.11   

The Arranger

     86   

ARTICLE XII Miscellaneous

     86      Section 12.01   

Notices

     86      Section 12.02   

Waivers; Amendments

     87      Section 12.03   

Expenses, Indemnity; Damage Waiver

     88      Section 12.04   

Successors and Assigns

     90      Section 12.05   

Survival; Revival; Reinstatement

     93      Section 12.06   

Counterparts; Integration; Effectiveness

     94      Section 12.07   

Severability

     95      Section 12.08   

Right of Setoff

     95      Section 12.09   

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     95      Section 12.10   

Headings

     96      Section 12.11   

Confidentiality

     96   

 

-iii-



--------------------------------------------------------------------------------

  Section 12.12   

Interest Rate Limitation

     97      Section 12.13   

No Third Party Beneficiaries

     97      Section 12.14   

Collateral Matters; Swap Agreements

     98      Section 12.15   

Acknowledgements

     98      Section 12.16   

USA Patriot Act Notice

     98   

 

-iv-



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules

 

Annex I      List of Maximum Credit Amounts Annex II      Sources and Uses Table
Exhibit A      Form of Note Exhibit B      Form of Borrowing Request Exhibit C
     Form of Interest Election Request Exhibit D      Form of Compliance
Certificate Exhibit E      Security Instruments Exhibit F      Form of
Assignment and Assumption Exhibit G      Form of Reserve Report Certificate
Exhibit H      Form of Joinder Agreement Schedule 1.02      Approved
Counterparties Schedule 7.05      Litigation Schedule 7.06      Environmental
Schedule 7.11      ERISA Schedule 7.15      Subsidiaries and Partnerships;
Unrestricted Subsidiaries Schedule 7.19      Gas Imbalances Schedule 7.20     
Marketing Contracts Schedule 7.21      Swap Agreements Schedule 8.18     
Post-Closing Matters Schedule 9.02      Existing Debt Schedule 9.03     
Existing Liens Schedule 9.05      Investments

 

-v-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of February 17, 2011, is among ATLAS PIPELINE
HOLDINGS, L.P., a Delaware limited partnership (the “Borrower”); each of the
Lenders from time to time party hereto; and CITIBANK, N.A. (in its individual
capacity, “Citibank”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

RECITALS

A. The Borrower has requested that the Lenders extend credit to, and on behalf
of, the Borrower; and the Administrative Agent and the Lenders have agreed to
extend credit to, and on behalf of, the Borrower, subject to the terms and
conditions of this Agreement.

B. Now, therefore, in consideration of the mutual covenants and agreements
herein contained and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition of all of the Purchased Assets and Purchased
Equity Interests pursuant to the terms and conditions of the Acquisition
Documents.

“Acquisition Agreement” means the Transaction Agreement, dated November 8, 2010,
as amended by Amendment No. 1 dated February 16, 2011, by and among Atlas
Energy, Inc., Atlas Energy Resources, LLC, Atlas Pipeline Holdings, L.P. and
Atlas Pipeline Holdings GP, LLC.

“Acquisition Documents” means (a) the Acquisition Agreement and (b) all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection therewith.

“Acquisition Properties” means the Oil and Gas Properties that either (i) were
included in the Purchased Assets or (ii) were owned by a Loan Party whose Equity
Interests were included in the Purchased Equity Interests.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1.00%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate, or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate, or the Adjusted
LIBO Rate, respectively.

“Applicable Margin” means, for any day, with respect to any Loan or with respect
to the Commitment Fee Rate, the applicable rate per annum set forth below based
on Borrowing Base Utilization Percentage on such day:

 

Borrowing Base Utilization Percentage

   Eurodollar
Loans     ABR
Loans     Commitment
Fee Rate  

³ 75%

     3.00 %      2.00 %      0.500 % 

³ 50% and < 75%

     2.75 %      1.75 %      0.500 % 

³ 25% and < 50%

     2.50 %      1.50 %      0.500 % 

< 25%

     2.25 %      1.25 %      0.500 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of a change in the Borrowing Base Utilization Percentage and
ending on the date immediately preceding the effective date of the next such
change, except that, if the Borrower fails to deliver a Reserve Report within 30
days of the date required by Section 8.11(a), then until such Reserve Report is
delivered the Applicable Margin will be the rate per annum applicable when the
Borrowing Base Utilization Percentage is greater than or equal to 75%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I or as may be adjusted from
time to time in accordance with the terms hereof. If the Maximum Credit Amounts
have terminated or expired, the Applicable Percentages will be determined based
upon the Maximum Credit Amounts most recently in effect, giving effect to any
assignments.

 

-2-



--------------------------------------------------------------------------------

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
(b) any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher, or (c) with regard to Swap Agreements in respect of
commodities, and subject to the conditions set forth therein, any other Person
listed on Schedule 1.02.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Wright &
Company, (d) Schlumberger Ltd., (e) Cawley Gillespie and Associates, Inc.,
(f) WD Von Gotten, (g) Degolyer and McNaughton, (h) HJ Gruy and Associates,
Inc., (i) Lee Keeling and Associates, (j) Sproule, (k) La Roche, (l) W. Cobb and
Associates and (m) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arranger” means Citibank, N.A., in its capacities as the sole lead arranger and
sole bookrunner hereunder.

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form reasonably approved by the Administrative Agent.

“Atlas Promissory Note” means the Amended, Restated and Consolidated Promissory
Note, dated July 19, 2010, made by the Borrower and payable to Atlas Energy,
Inc.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(f), Section 2.07(g), Section 8.12(d) or
Section 9.11(d).

“Borrowing Base Deficiency” means, as of any date of determination, a Borrowing
Base Utilization Percentage greater than 100%.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Consideration” has the meaning assigned to that term in the Acquisition
Agreement.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $10,000,000.

“Change of Control” means an event or series of events by which:

(a) the Borrower or a Subsidiary ceases to own 100% of the Equity Interests of
the General Partner;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the General Partner
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) the General Partner ceases to be the sole general partner of the Borrower;
provided that, in the event of any disposition of general partner interests in
the Borrower by the General Partner at a time when the aggregate general partner
interests in the Borrower owned by the General Partner directly or indirectly
through any of their wholly owned Subsidiaries, together with the aggregate
voting rights of the General Partner with respect thereto, is less than (or
which disposition would result in such ownership being less than) 50% of the
aggregate outstanding general partner interests and voting rights of all general
partners of the Borrower (a “GP Disposition”), such GP Disposition shall not be
deemed to be a Change of Control so long as the Borrower provides prior written
notice thereof to the Administrative Agent and the Lenders, together with such
other information as may be reasonably necessary to demonstrate to the
reasonable satisfaction of the Majority Lenders that the General Partner will
retain control of the Borrower after giving effect to such GP Disposition,
unless the GP Disposition is objected to

 

-4-



--------------------------------------------------------------------------------

in writing by the Majority Lenders, or by the Administrative Agent acting at the
direction of the Majority Lenders, within 15 days of receipt of such notice.

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of Law) of any Governmental Authority made or issued after
the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b); and “Commitments” means the aggregate amount of the
Commitments of all the Lenders. The amount representing each Lender’s Commitment
shall at any time be the lesser of (i) such Lender’s Maximum Credit Amount and
(ii) such Lender’s Applicable Percentage of the then effective Borrowing Base.
As of the Effective Date, the aggregate Commitments of the Lenders are
$70,000,000.

“Commitment Fee Rate” means, for any day, the rate set forth in the definition
of “Applicable Margin”.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that
Consolidated Subsidiary to the Borrower or a Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or

 

-5-



--------------------------------------------------------------------------------

any agreement, instrument or Governmental Requirement applicable to such
Consolidated Subsidiary or is otherwise restricted or prohibited, to the extent
so restricted or prohibited, in each case determined in accordance with GAAP;
(b) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (c) any
extraordinary gains or losses during such period; and (d) any gains or losses
attributable to writeups or writedowns of assets, including writedowns under FAS
142 and FAS 144; provided, further, that if the Borrower or any Consolidated
Subsidiary shall acquire or dispose of any Property during such period having a
fair market value in excess of $10,000,000, then Consolidated Net Income shall
be calculated after giving pro forma effect to such acquisition or disposition
in accordance with Regulation S-X of the SEC as if such acquisition or
disposition had occurred on the first day of such period. Consolidated Net
Income shall include, for any period, any cash dividends and distributions
actually received during such period from Atlas Pipeline Partners, L.P. or any
other Person, other than a Subsidiary, in which the Borrower or any Consolidated
Subsidiary has an ownership interest, whether or not such cash dividends and
distributions are included in “income” under GAAP.

“Consolidated Subsidiaries” means each Subsidiary (other than an Unrestricted
Subsidiary) of the Borrower (whether now existing or hereafter created or
acquired) the financial statements of which shall be (or should have been)
consolidated with the financial statements of the Borrower in accordance with
GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; provided, however that the amount of such Debt of any
Person described in this clause (f) shall, for the purposes of this Agreement,
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Debt and (ii) the fair market value of the Property encumbered, as determined by
such Person in good faith; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others; (i) the liquidation value of Disqualified Capital Stock of
such

 

-6-



--------------------------------------------------------------------------------

Person; and (j) the undischarged balance of any dollar-denominated production
payment (but not any volumetric production payment) created by such Person or
for the creation of which such Person directly or indirectly received payment.
The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP. The Debt of any Person described in clauses
(f), (g) and (h) of this definition shall be deemed to be the lesser of (i) an
amount equal to the stated or determinable amount of the primary obligation of
such other Person and (ii) the maximum amount for which such Person may be
liable pursuant to the terms of the instrument embodying such Debt, unless such
primary obligation and/or the maximum amount for which such Person may be liable
are not stated or determinable, in which case the amount of such Debt shall be
deemed to be equal to such Person’s maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement, (c) failed, within five Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it;
provided, that a Lender shall not become a Defaulting Lender solely as the
result of the acquisition or maintenance of an ownership interest in such Lender
or Person controlling such Lender or the exercise of control over a Lender or
Person controlling such Lender by a Governmental Authority or an instrumentality
thereof.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding and all of the Commitments are terminated.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Capital Stock solely because the holders thereof have
the right to require the Person to

 

-7-



--------------------------------------------------------------------------------

repurchase such Equity Interests upon the occurrence of a change of control or
an asset sale shall not constitute Disqualified Capital Stock.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(i) the United States of America or any state thereof or (ii) the District of
Columbia.

“EBITDA” means, for any period, an amount determined for the Borrower and the
Consolidated Subsidiaries on a consolidated basis equal to (i) the sum of
Consolidated Net Income for such period, plus, without duplication and to the
extent deducted from Consolidated Net Income in such period, (a) interest,
income taxes, depreciation, depletion, amortization, goodwill and other
impairment, non-cash compensation on long-term incentive plans, non-cash losses
resulting from mark to market accounting of Swap Agreements, premiums or
penalties (whether recorded as cash or non-cash items) paid to counterparties in
connection with the breakage, termination or unwinding of Swap Agreements, puts
or calls and other non-cash charges (other than a non-cash charge resulting from
an accrual of a reserve for any cash charge in any future period), (b) fees and
expenses incurred or paid in connection with (A) the consummation of the
Transactions and the Acquisition, and (B) other non-cash acquisition
transactions not prohibited by this Agreement, (c) non-cash start-up costs and
transition costs incurred within twelve months of the Effective Date,
(d) non-cash severance, restructuring and integration costs and other business
optimization expenses, and (e) any net loss from disposed or discontinued
operations, minus (ii) to the extent included in Consolidated Net Income,
non-cash gains including non-cash gains resulting from mark to market accounting
of Swap Agreements. Notwithstanding the foregoing, (i) EBITDA for the four
quarters ending June 30, 2011, will be equal to EBITDA for the quarter then
ended multiplied by four, (ii) EBITDA for the four quarters ending September 30,
2011, will be equal to EBITDA for the two quarters then ended multiplied by two,
and (iii) EBITDA for the four quarters ending December 31, 2011, will be equal
to EBITDA for the three quarters then ended multiplied by 4/3.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Laws pertaining in any way to human
health, employee safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Superfund Amendments and Reauthorization Act of

 

-8-



--------------------------------------------------------------------------------

1986, as amended, the Hazardous Materials Transportation Law, as amended, and
other environmental conservation or protection Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in section 4001(a)(2) of
ERISA, (c) the filing of a notice of intent to terminate a Plan or the treatment
of a Plan amendment as a termination under section 4041 of ERISA, (d) the
institution of proceedings to terminate a Plan by the PBGC, (e) receipt of a
notice of withdrawal liability pursuant to Section 4202 of ERISA, or (f) any
other event or condition which would constitute grounds under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil

 

-9-



--------------------------------------------------------------------------------

and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action, provided that any such Lien referred to in this
clause does not materially impair the use of the Property covered by such Lien
for the purposes for which such Property is held by the Borrower or any
Subsidiary or materially impair the value of such Property subject thereto;
(e) Liens arising by virtue of any statutory, common law or contract provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any Subsidiary for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from Uniform Commercial Code financing statement filings regarding operating
leases entered into by the Borrower and the Subsidiaries in the ordinary course
of business covering only the Property under lease; (j) any obligations or
duties affecting any of the Property of the Borrower or any Subsidiary to any
municipality or public authority or Governmental Authority with respect to any
franchise, grant, license or permit; and (k) any interest or title of a lessor
under any lease entered into by the Borrower or any Subsidiary covering only the
assets so leased; provided, further, that (1) Liens described in clauses
(a) through (e), (g) and (h) shall remain “Excepted Liens” only for so long as
no action to enforce such Lien has been commenced unless such action is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP and (2) no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of any Excepted Lien.

“Excluded Subsidiaries” means each of (a) Atlas Energy Company, LLC, Atlas
Energy Resource Services, Inc., AED Investments, Inc., Atlas America
Mid-Continent, Inc., Atlas Energy Securities, LLC, Anthem Securities, Inc.,
Atlas Lightfoot, LLC, and Atlas Pipeline Partners GP, LLC, and (b) any
Subsidiary acquired after the Effective Date that is prohibited by contract or
Law from executing the Guaranty Agreement as a Guarantor and/or performing its

 

-10-



--------------------------------------------------------------------------------

obligations thereunder, or from having its Equity Interests pledged under the
Security Instruments, as the case may be.

“Existing Credit Agreement” means that certain Revolving Credit Agreement dated
as of June 29, 2007 among Atlas Energy Resources, LLC, Atlas Energy Operating
Company, LLC, the lenders and agents named therein, and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, modified or supplemented.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the fee letter agreement dated November 8, 2010, between the
Borrower and Citibank, N.A.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“General Partner” means Atlas Pipeline Holdings GP, LLC, a Delaware limited
liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, the Administrative Agent, or
any Lender.

“Guarantors” means Atlas Energy Holdings Operating Company, LLC, Atlas Energy
Indiana, LLC, Atlas Energy Ohio, LLC, Atlas Energy Tennessee, LLC, Atlas Noble,
LLC, Atlas Pipeline Holdings GP, LLC, Atlas Resources, LLC, REI-NY, LLC,
Resource Energy, LLC, Resource Well Services, LLC, and Viking Resources, LLC and
any other Material Subsidiary of the Borrower that after the Effective Date
guarantees the Indebtedness to the Administrative Agent pursuant to
Section 8.13(b).

 

-11-



--------------------------------------------------------------------------------

“Guaranty Agreement” means the Guaranty by each of the Guarantors in favor of
the Administrative Agent dated as of the date hereof, as the same may be
amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Subsidiary: (a) to the Administrative Agent, the Issuing Bank, or any Lender
under any Loan Document; (b) to any Person under any Secured Swap Agreement, and
(c) all renewals, extensions and/or rearrangements of any of the above.

“Information Statement” means the definitive information statement, dated
January 19, 2011, filed by the Borrower with the SEC, as amended or
supplemented.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
and if available by all the Lenders, nine months thereafter, as the Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month,

 

-12-



--------------------------------------------------------------------------------

in which case such Interest Period shall end on the next preceding Business Day,
(b) no Interest Period may have a term which would extend beyond the Maturity
Date and (c) any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which the Borrowing Base that
has been redetermined pursuant to an Interim Redetermination becomes effective
as provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale) or (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business).

“Issuing Bank” means Citibank, N.A. in its capacity as the issuer of Letters of
Credit hereunder. The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” will include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joinder Agreement” means a joinder agreement in the form of Exhibit H or any
other form reasonably approved by the Administrative Agent.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“LC Commitment” at any time means $10,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time (by the

 

-13-



--------------------------------------------------------------------------------

borrowing of Loans or otherwise). The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower or entered into by the Borrower with the Issuing Bank
relating to any Letter of Credit.

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “LIBO Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered dollar deposits at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. “Lien” shall not include the interest of the Borrower or
any Subsidiary in any Property subject to a Synthetic Lease.

“Loan Documents” means this Agreement, the Notes, if any, the Letter of Credit
Agreements, the Letters of Credit, and the Security Instruments.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having greater than 50% of the Aggregate Maximum Credit
Amounts; and at any time while any Loans or LC Exposure are outstanding, Lenders
holding greater than 50% of the

 

-14-



--------------------------------------------------------------------------------

outstanding aggregate principal amount of the Loans or participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)).

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations or financial condition of the Borrower and the Subsidiaries, taken as
a whole, (b) the ability of the Loan Parties, taken as a whole, to carry out
their business as of the Effective Date, (c) the ability of the Loan Parties,
taken as a whole, to perform fully and on a timely basis their obligations under
any of the Loan Documents that are material to the interests of the Lenders, or
(d) the validity or enforceability of any of the Loan Documents or the material
rights and remedies available to the Administrative Agent, the Issuing Bank, or
any Lender under any Loan Document.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit)
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $25,000,000.

“Material Subsidiary” means, as of any date, any Subsidiary (other than an
Unrestricted Subsidiary) that (a) is a Wholly-Owned Subsidiary and (b) together
with its Subsidiaries (other than Unrestricted Subsidiaries), owns Property
having a fair market value of $5,000,000 or more.

“Maturity Date” means February 16, 2012.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b). As of the Effective Date, the aggregate Maximum
Credit Amounts of the Lenders are $70,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means a mortgage on an Oil and Gas Property owned or leased (as
lessee) by a Loan Party where such Loan Party is the mortgagor and the
Administrative Agent is the mortgagee.

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to a Lien created by the Security Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“Net Proceeds” means an amount equal to (a) cash payments received by the
Borrower from the issuance of Senior Notes minus (b) the sum of any bona fide
direct costs incurred in connection with such issuance.

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

-15-



--------------------------------------------------------------------------------

“Non-US Lender” has the meaning set forth in Section 5.03(d).

“Notes” means the promissory notes, if any, of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Partnerships” means the partnerships listed on Schedule 7.15 and any other
partnerships which are engaged principally in the acquisition and development of
Oil and Gas Properties as may be wholly or partially owned, directly or
indirectly, by any Loan Party from time to time hereafter.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

-16-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York, New York; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by Citibank as a general reference rate of interest, taking into
account such factors as Citibank may deem appropriate; it being understood that
many of Citibank’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that Citibank may make various commercial or other loans at rates
of interest having no relationship to such rate.

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 7.04(b).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Purchased Assets” has the meaning assigned to that term in the Acquisition
Agreement.

“Purchased Equity Interests” has the meaning assigned to that term in the
Acquisition Agreement.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

-17-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.09.

“Required Mortgage Value” means, as of any date of determination, an amount
equal to 80% of the aggregate value attributed to all Oil and Gas Properties
owned or leased (as lessee) by the Loan Parties in the evaluation of such
Properties reflected in the determination of the Borrowing Base in effect as of
such date. “Required Mortgage Value” does not include the value, if any,
attributed to any Oil and Gas Properties owned or leased by any of the
Partnerships.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31 or June 30
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries (or the Borrower’s and the Subsidiaries’ proportionate share of
such Oil and Gas Properties in the case of the Partnerships), together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date,
consistent with SEC reporting requirements at the time, together with a
supplement indicating future net income based upon the Administrative Agent’s
usual and customary pricing assumptions for oil and gas loans then in effect and
provided by the Administrative Agent to the Borrower, in each case reflecting
Swap Agreements in place with respect to such production. Each Reserve Report
shall include a report on a well by well basis reflecting the working and
revenue interests for the Borrower and each Guarantor, and the net working
interest and net revenue interests for each Partnership and such other
information and in such form as may be reasonably requested by the
Administrative Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests or any option, warrant or other right to acquire any such
Equity Interests.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

-18-



--------------------------------------------------------------------------------

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Swap Agreement” means a Swap Agreement between the Borrower or any of
its Subsidiaries and a Person who was a Lender or an Affiliate of a Lender at
the time that such Swap Agreement was entered into.

“Security Agreement” means the Security Agreement among the Borrower, the
Guarantors and the Administrative Agent dated as of the date hereof, as the same
may be amended, modified or supplemented from time to time.

“Security Instruments” means the Guaranty Agreement, the Security Agreement,
mortgages, deeds of trust and other agreements, instruments or stock
certificates described or referred to in Exhibit E, and any and all other
agreements or instruments now or hereafter executed and delivered by any Loan
Party or any other Person (other than Swap Agreements or Specified Cash
Management Agreements with the Lenders or any Affiliate of a Lender or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) as
security for the payment or performance of, or to perfect the grant of a Lien to
secure obligations under, the Indebtedness, the Notes, if any, this Agreement,
or reimbursement obligations under the Letters of Credit, as such agreements may
be amended, modified, supplemented or restated from time to time.

“Senior Notes” means any unsecured senior or subordinated notes issued by the
Borrower under Section 9.02(h) and, without duplication, any guarantees thereof
by the Borrower or a Guarantor.

“Significant Subsidiary” means any Subsidiary of the Borrower (together with the
Subsidiaries of such Subsidiary) which has total consolidated assets in excess
of $15,000,000.

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

-19-



--------------------------------------------------------------------------------

“Specified Cash Management Agreement” means any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions between the Borrower or any Guarantor and any Lender or Affiliate
thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means any Person of which at least a majority of the outstanding
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, manager or other governing body of such
Person (irrespective of whether or not at the time Equity Interests of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by the Borrower and/or one or more of its Subsidiaries. Unless
otherwise indicated herein, each reference to the term “Subsidiary” (i) means a
Subsidiary of the Borrower and (ii) does not include any Unrestricted Subsidiary
or any Partnership.

“Super Majority Lenders” means, at any time while no Loans are outstanding,
Lenders having at least 66- 2/3% of the Aggregate Maximum Credit Amounts; and at
any time while any Loans are outstanding, Lenders holding at least 66- 2/3% of
the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

-20-



--------------------------------------------------------------------------------

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis other than (i) contingent obligations in
respect of Debt described in clause (b) and (ii) Debt described in clause (c) of
the definition of “Debt”. For the avoidance of doubt, “Total Debt” shall not
include “asset retirement obligations” as such term is used in FAS Statement 143
to the extent such term relates to the plugging and abandonment of wells.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties pursuant to the Security Instruments and
(b) each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document and each Acquisition Document to which it is a party,
consummation of the Acquisition, the guaranteeing of the Indebtedness and the
other obligations under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of the security interests and provision of collateral
thereunder, and the grant of Liens by such Guarantor on Mortgaged Properties
pursuant to the Security Instruments.

“Transferee” means any Assignee or Participant.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Unrestricted Subsidiary” means any subsidiary designated as such on Schedule
7.15 or which the Borrower has designated in writing to the Administrative Agent
to be an Unrestricted Subsidiary pursuant to Section 9.19.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or

 

-21-



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained herein), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including,” and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement.

Section 1.05 Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment and (b) the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations

hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any

 

-22-



--------------------------------------------------------------------------------

exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 12 Eurodollar Borrowings
outstanding. Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(d) Notes. If a Lender shall make a written request to the Administrative Agent
and the Borrower to have its Loans evidenced by a promissory note, then the
Borrower shall execute and deliver a single promissory note of the Borrower in
substantially the form of Exhibit A, payable to the order of such Lender in a
principal amount equal to its Maximum Credit Amount as then in effect, and
otherwise duly completed. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, may be recorded by such Lender on its
books for its Note, and, prior to any transfer, may be endorsed by such Lender
on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender; provided that the failure to make any
such notation or to attach a schedule shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Loans or affect the validity
of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”): (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York, New York time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York, New York time, one Business Day
prior to the date of the proposed Borrowing. Each telephonic and written
Borrowing Request shall be irrevocable and each telephonic Borrowing

Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

-23-



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the current total Revolving
Credit Exposures (without regard to the requested Borrowing), and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders

holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each
telephonic and written Interest Election Request shall be irrevocable and each
telephonic Interest Election Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent.

 

-24-



--------------------------------------------------------------------------------

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Majority Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request.

 

-25-



--------------------------------------------------------------------------------

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. No payment by the Borrower under this
paragraph will be subject to any break-funding payment under Section 5.02.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the total Revolving Credit Exposures would exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent. Each reduction of the Aggregate Maximum Credit Amounts shall be made
ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

Section 2.07 Borrowing Base.

 

-26-



--------------------------------------------------------------------------------

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $70,000,000. Notwithstanding the foregoing, the Borrowing Base may
be subject to further adjustments from time to time after the date of the
initial Borrowing pursuant to Section 2.07(f), Section 2.07(g), Section 8.12(d)
or Section 9.11(d).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined amounts
shall become effective and applicable to the Borrower, the Administrative Agent,
the Issuing Bank, and the Lenders on May 1st and November 1st of each year,
commencing May 1, 2011. In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Super Majority Lenders, by notifying the Borrower thereof, one time
during each six month period, elect any of the foregoing amounts to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.07. The Borrower may also elect to have an
Interim Redetermination in connection with any acquisition of oil and gas
properties having a fair market value of $10,000,000 or more, and no such
Interim Redetermination shall count against the limit on the number of Interim
Redeterminations which may be requested by the Borrower stated in the
immediately preceding sentence.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.11(a) and Section 8.11(c), and, in the case of an Interim
Redetermination, pursuant to Section 8.11(b) and Section 8.11(c), and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.11(c), as may, from time to time,
be reasonably requested by the Super Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its reasonable discretion and consistent with its
normal oil and gas lending criteria as they exist at the particular time.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and Section 8.11(c) in a timely and
complete manner, then on or before the first to occur of April 15th and
October 15th following the date of delivery

 

-27-



--------------------------------------------------------------------------------

or (2) if the Administrative Agent shall not have received the Engineering
Reports required to be delivered by the Borrower pursuant to Section 8.11(a) and
Section 8.11(c) in a timely and complete manner, then promptly, and in any
event, within 15 days, after the Administrative Agent has received complete
Engineering Reports from the Borrower and has had a reasonable opportunity to
determine the Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within 15 days, after the Administrative Agent has received the required
Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Super Majority Lenders as provided in
this Section 2.07(c)(iii). Such decisions will be made by each Lender in good
faith and based upon such criteria as such Lender deems appropriate in its
reasonable discretion and consistent with its normal oil and gas lending
criteria as they exist at the particular time. Upon receipt of the Proposed
Borrowing Base Notice, each Lender shall have 15 days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base. If at the end of such 15 days, any Lender has not
communicated its approval or disapproval in writing to the Administrative Agent,
such silence shall be deemed to be an approval of the Proposed Borrowing Base.
If, at the end of such 15-day period, all of the Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Super Majority Lenders, in the case of a Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved or
deemed to have approved the Proposed Borrowing Base, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d). If, however, at the end of such 15-day
period, all of the Lenders or the Super Majority Lenders, as applicable, have
not approved or deemed to have approved the Proposed Borrowing Base, as
aforesaid, then the Administrative Agent shall poll the Lenders to determine the
highest amount approved by all of the Lenders in the case of an amount that
would increase the Borrowing Base, or the Super Majority Lenders in the case of
an amount that would decrease or maintain the Borrowing Base, and such amount
shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Super Majority Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall promptly (but in no event
later than five Business Days after such approval or deemed approval) notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank, and the Lenders:

 

-28-



--------------------------------------------------------------------------------

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and Section 8.11(c) by the applicable date
specified in Section 8.11, then on the first to occur of May 1st or November 1st
following delivery of the New Borrowing Base Notice, or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.11(a) and Section 8.11(c) by
the applicable date specified in Section 8.11, then on the Business Day next
succeeding delivery of the New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of the New Borrowing Base Notice.

(e) Duration of Borrowing Base. Following delivery of the New Borrowing Base
Notice, the amount of the Borrowing Base set forth in the New Borrowing Base
Notice shall be the Borrowing Base until the next Scheduled Redetermination
Date, the next Interim Redetermination Date or the next adjustment, to the
extent applicable, under Section 2.07(f), Section 2.07(g), Section 8.12(d) or
Section 9.11, whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

(f) Reduction of Borrowing Base Upon Issuance of Permitted Senior Notes.
Notwithstanding anything to the contrary contained herein, upon the issuance of
any Senior Notes permitted by Section 9.02(h), the Borrowing Base then in effect
shall be reduced by an amount equal to the product of 0.25 multiplied by the
stated principal amount of such Senior Notes (without regard to any initial
issue discount), and the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank, and the
Lenders on such date until the next redetermination or modification thereof
hereunder.

(g) Reduction of Borrowing Base Upon Incurrence of Debt by Partnerships. If the
Partnerships, individually or collectively, incur any Debt since the date of the
last Redetermination Date and the amount of the Debt incurred since that date
exceeds $10,000,000 in the aggregate, the Borrowing Base then in effect shall be
reduced by an amount equal to (i) the amount by which the Debt of the
Partnerships incurred since that Redetermination Date exceeds $10,000,000 minus
(ii) the amount by which the Borrowing Base has been previously reduced pursuant
to this Section 2.07(g) since such Redetermination Date. Notwithstanding the
foregoing, Debt of the Partnerships owed to any Loan Party will be disregarded
in calculating any reduction required under this Section 2.07(g). The Borrowing
Base as so reduced shall become the new Borrowing Base immediately upon the date
on which any Partnership incurs such Debt.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the Issuing Bank to issue US dollar denominated Letters of Credit
for its own account or for the account of any Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the period

 

-29-



--------------------------------------------------------------------------------

from the Effective Date until the day which is five (5) Business Days prior to
the end of the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (unless otherwise agreed by the Issuing Bank, not less than
three (3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the outstanding
Letter of Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and the current
total Revolving Credit Exposures (without regard to the requested Letter of
Credit or the requested amendment, renewal or extension of an outstanding Letter
of Credit) and the pro forma total Revolving Credit Exposures (giving effect to
the requested Letter of Credit or the requested amendment, renewal or extension
of an outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e., the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit and shall guarantee the reimbursement of any
Letter of Credit issued for the account of a Subsidiary.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal, which renewal
may be provided for in the initial Letter of

 

-30-



--------------------------------------------------------------------------------

Credit, or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to an
existing Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement, the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than the fifth
(5th) Business Day after the Borrower shall have received notice of such LC
Disbursement, together with interest on the amount disbursed from and including
the date of disbursement until payment in full of such disbursed amount at a
varying rate per annum equal to (i) the then applicable interest rate for ABR
Loans for each day such LC Disbursement shall remain outstanding through the
fifth (5th) Business Day following its receipt of notice of such disbursement
and (ii) thereafter, the post default rate for ABR Loans for the period from and
including the sixth Business Day following the date of such disbursement to and
including the date of repayment in full of such disbursed amount. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to such
Lenders as their interests may appear. Any payment made by a Lender pursuant to
this Section 2.08(e) to reimburse the Issuing Bank for any LC Disbursement shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable,

 

-31-



--------------------------------------------------------------------------------

and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, any Letter of Credit
Agreement or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank, the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in good faith, either accept and make
payment upon such documents without responsibility for further investigation or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement, the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall
be for the account of the Issuing Bank, except that interest accrued on

 

-32-



--------------------------------------------------------------------------------

and after the date of payment by any Lender pursuant to Section 2.08(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(i) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(i), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit not
later than one Business Day after receipt of notice from the Administrative
Agent, in a deposit account with the Administrative Agent, cash collateral for
the benefit of the Lenders in an amount equal to, in the case of an Event of
Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon. The Borrower hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, a first priority perfected security interest in and Lien on such
account and all cash, checks, drafts, certificates and instruments, if any, from
time to time deposited or held in such account, all deposits or wire transfers
made thereto, any and all investments purchased with funds deposited in such
account, all interest, dividends, cash, instruments, financial assets and other
Property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(i) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
any Loan Party may now or hereafter have against any such beneficiary, the
Issuing Bank, the Administrative Agent, the Lenders or any other Person for any
reason whatsoever. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse, on a pro rata basis, the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Loan Party’s under this Agreement or the other Loan Documents. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

 

-33-



--------------------------------------------------------------------------------

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
other Loan Party hereunder or under any other Loan Document is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 2.0% plus the rate applicable to ABR Loans as provided in
Section 3.02(a), or if no rate is then applicable to such amount, at a rate per
annum equal to 2.0% plus the highest rate then applicable to ABR Loans as
provided in Section 3.02(a).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

-34-



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b), but each prepayment must be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York, New York time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 1:00 p.m., New York, New York time, one Business Day prior to the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing (other than pursuant to
Section 3.04(c)) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceed the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(i).

(ii) Upon any scheduled or interim redetermination of the Borrowing Base in
accordance with Section 2.07(b) or any adjustment under Section 8.12(d), if the
total Revolving Credit Exposures exceed the redetermined or adjusted Borrowing
Base, then the Borrower shall, within 30 days (or 60 days in the case of clause
(C) of this Section 3.04(c)(ii)) after its receipt of a New Borrowing Base
Notice or notice pursuant to Section 8.12(d), as the case may be: (A) prepay the
Loans in an amount equal to the full amount of the deficiency, (B) prepay the
Loans in an amount equal to the deficiency in four equal monthly installments,
commencing on the 30th day following its receipt of such New Borrowing Base
Notice or notice,

 

-35-



--------------------------------------------------------------------------------

as the case may be (provided that all payments required to be made pursuant to
this Section 3.04(c)(ii) must be made on or prior to the Termination Date),
(C) (1) provide to the Administrative Agent not later than 60 days after its
receipt of a New Borrowing Base Notice or notice pursuant to Section 8.12(d) a
reserve report (in substantially the form of a Reserve Report and which may
prepared by either (i) one or more Approved Petroleum Engineers or (ii) by the
chief engineer of the Borrower or another engineer under the supervision of the
chief engineer and audited or reviewed by one or more Approved Petroleum
Engineers) on proved Oil and Gas Properties owned or leased (as lessee) by the
Loan Parties not evaluated in the most recently delivered Reserve Report that
have a Borrowing Base value equal to or greater than the deficiency, such
Borrowing Base value to be determined by the Administrative Agent in good faith
and in its reasonable discretion and in a manner consistent with its normal oil
and gas lending criteria in effect at the time of determination and approved or
deemed approved by all Lenders in accordance with Section 2.07(c)(iii), and
(2) not later than 60 days after the later of (x) Borrower’s receipt of a notice
from the Administrative Agent of the Administrative Agent’s determination of the
Borrowing Base value of such proved Oil and Gas Properties and (y) the approval
or deemed approval by the Lenders of such determination in accordance with
Section 2.07(c)(iii), furnish a Mortgage on such Oil and Gas Properties whose
value, as determined in the most recent Reserve Report, when aggregated with the
value of all Oil and Gas Properties then subject to a Mortgage as evaluated in
the most recent Reserve Report or any subsequent evaluation made in connection
with the determination of the Borrowing Base then in effect, will cause the
aggregate value of all Oil and Gas Properties subject to a Mortgage to equal or
exceed the Required Mortgage Value, or (D) undertake a combination of the
actions specified in clauses (B) and (C) of this Section 3.04(c)(ii)
satisfactory to the Administrative Agent and all of the Lenders. If, because of
LC Exposure, a Borrowing Base deficiency remains after prepaying all of the
Loans, the Borrower shall pay to the Administrative Agent on behalf of the
Lenders an amount equal to such remaining Borrowing Base deficiency to be held
as cash collateral as provided in Section 2.08(i). No later than the end of that
30 day period referred to in the first sentence of this Section 3.04(c)(ii), the
Borrower shall notify the Administrative Agent of the action described in the
first sentence of this Section 3.04(c)(ii) which it has elected to take.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(f),
Section 2.07(g) or Section 9.11(d), the Borrower shall (A) prepay Borrowings in
an aggregate principal amount equal to the positive amount, if any, by which the
aggregate Revolving Credit Exposures exceed the Borrowing Base as so adjusted,
and (B) if any excess remains after prepaying all Borrowings as a result of an
LC Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(i). The Borrower shall make such prepayment on the date the
Borrower or such other Person receives cash proceeds as a result of such
disposition or such incurrence of Debt.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding as the Borrower may direct.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans. Prepayments pursuant to this Section 3.04(c) shall
be accompanied by accrued interest to the extent required by Section 3.02.

 

-36-



--------------------------------------------------------------------------------

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of each Lender’s Applicable Percentage of the Borrowing Base during the period
from and including the date of this Agreement to but excluding the Termination
Date. Accrued commitment fees shall be payable in arrears on the third Business
Day after the last day of March, June, September and December of each year and
on the Termination Date, commencing on the first such date to occur after the
date hereof. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin for Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to the Issuing Bank, for its own account, a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $500 during any year, and (iii) to the Issuing Bank,
for its own account, its standard and customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year will
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees will be payable on the Termination Date and any such fees accruing
after the Termination Date will be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) will be payable within 10 days
after demand. All participation fees and fronting fees will be computed on the
basis of a year of 360 days and will be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon by the Borrower and the Administrative Agent.

 

-37-



--------------------------------------------------------------------------------

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or reimbursement
of LC Disbursements or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York, New York time, on the
date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time prior the Termination
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest, fees and other amounts then due hereunder, such funds shall be
applied: first, ratably to reimbursement of expenses and indemnities provided
for in this Agreement and the Security Instruments; second, to accrued interest
on the Loans; third, to fees; fourth, pro rata to outstanding principal of the
Loans and unreimbursed LC Disbursements; and fifth, if required by the terms of
this Agreement, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure; in each case, ratably among the parties
entitled thereto in accordance with the amounts then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery,

 

-38-



--------------------------------------------------------------------------------

without interest, and (ii) the provisions of this Section 4.01(c) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to a Loan Party or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law and under this Agreement, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b)
or Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Loan Party’s unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each other Loan Party’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
Borrower or any other applicable Loan Party and the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Loan Parties.

 

-39-



--------------------------------------------------------------------------------

ARTICLE V

Increased Costs; Break Funding Payments; Taxes

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than taxes) affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), in each
case by an amount deemed by such Lender to be material, then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, in
each case by an amount deemed by such Lender to be material, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) and reasonably detailed calculations therefor shall be delivered to the
Borrower. The Borrower shall pay such Lender or the Issuing Bank , as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof, unless such amount is being contested by the Borrower in good
faith.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies

 

-40-



--------------------------------------------------------------------------------

the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.05, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof, unless such amount is being
contested by the Borrower in good faith.

Section 5.03 Taxes.

(a) Except as provided in the next sentence, all payments made by any Loan Party
under this Agreement or any Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased

 

-41-



--------------------------------------------------------------------------------

to the extent necessary to yield to the Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall withhold and shall not be
required to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of Section 5.03(d) or (e), (ii) that are United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this Section 5.03(a) or (iii) imposed under Sections 1471-1474 of
the Code.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan Party,
as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof. If such Loan Party fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI (or
successor forms), or, in the case of a Non U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a Form W-8BEN, or any subsequent
version thereof or successor thereto, properly completed and duly executed by
such Non U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Loan Parties under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section 5.03(d), a Non U.S. Lender
shall not be required to deliver any form pursuant to this Section 5.03(d) that
such Non U.S. Lender is not legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any

 

-42-



--------------------------------------------------------------------------------

treaty to which such jurisdiction is a party, with respect to payments under
this Agreement or any Loan Document shall deliver to the Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 5.03, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 5.03 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section 5.03 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, (c) any Lender becomes a Defaulting Lender, (d) any Lender has
not approved (or is not deemed to have approved) an increase in the Borrowing
Base proposed by the Administrative Agent pursuant to Section 2.07(c)(iii), or
(e) any Lender has not approved a proposed waiver or amendment requiring 100%
approval or consent but which has been approved by Lenders holding 50% or

 

-43-



--------------------------------------------------------------------------------

more of the then outstanding Commitments, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04(b)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments or will result in the approval of the proposed
Borrowing Base.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date
pursuant to this Agreement or the Fee Letter, including, to the extent invoiced
prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or other applicable managing Person)
with respect to the authorization of the Borrower or such Guarantor to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or other
applicable governing documents) of the Borrower and such Guarantor, certified as
being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

 

-44-



--------------------------------------------------------------------------------

(d) [Reserved].

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E.

(g) The Administrative Agent shall have received an opinion in form and
substance reasonably acceptable to the Administrative Agent of (i) Covington &
Burling LLP, special counsel to the Borrower, (ii) Ledgewood, special counsel to
the Borrower, and (iii) local counsel in each of the following states: Ohio and
Pennsylvania.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.13.

(i) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower or a Loan Party has
(i) received all consents and approvals required by Section 7.03, and (ii) no
action, investigation, litigation or proceeding pending or threatened in any
court or before any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect on the Borrower, the Acquisition, any other
Transaction or any of the other transactions contemplated hereby.

(j) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).

(k) The Administrative Agent shall have received appropriate UCC search
certificates from Ohio, Pennsylvania, and any additional jurisdiction of
organization of each Loan Party reflecting no Liens encumbering the Properties
of each Loan Party, other than Liens released on or prior to the Effective Date
or Liens permitted by Section 9.03.

(l) The sources and uses of funding for the Transaction shall be substantially
consistent with Annex II and the terms of such funding sources shall be
consistent with the terms hereof or the Acquisition Agreement, as applicable.
The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that no provision of the Acquisition
Agreement shall have been unenforced, waived, amended, supplemented or otherwise
modified in any respect materially adverse to the Borrower or the Lenders
without the prior consent of the Administrative Agent.

(m) The Administrative Agent shall have received (i) a certificate of a
Responsible Officer of the Borrower certifying: (A) that the Borrower or a
Guarantor is concurrently consummating the Acquisition in accordance with the
terms of the Acquisition Agreement (with all of the material conditions
precedent thereto having been satisfied in all material respects or waived by
the parties thereto) and applicable law and acquiring substantially all of the
Acquisition Properties and Purchased Equity Interests contemplated by the
Acquisition

 

-45-



--------------------------------------------------------------------------------

Documents to be acquired by the Borrower or a Guarantor; and (B) that the pro
forma financial information contained in the Information Statement has been
prepared in good faith by the Loan Parties, based on the assumptions stated
therein (which assumptions are believed by the Loan Parties on the Effective
Date to be reasonable); (ii) a true and complete executed copy of the
Acquisition Agreement; (iii) original counterparts or copies, certified as true
and complete, of the assignments, deeds and leases for all of the Acquisition
Properties; and (iv) such other related documents and information as the
Administrative Agent shall have reasonably requested.

(n) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that immediately after giving effect to the
Acquisition, the Borrower and its Subsidiaries will have no Debt or preferred
stock outstanding other than the Indebtedness under this Agreement and other
indebtedness listed on Schedule 9.02.

(o) The Administrative Agent shall have received evidence reasonably
satisfactory to Administrative Agent of the payment in full of all amounts due
under the Existing Credit Agreement, the termination of all commitments to lend
thereunder and the release of all Liens securing such obligations and any other
obligations secured thereby contemporaneously with the proceeds of the initial
funding under this Agreement.

(p) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

(q) The Administrative Agent shall have received a budget and projections for
the Borrower for the twelve month period commencing on the first day of the
first month immediately following the Effective Date in form reasonably
satisfactory to the Administrative Agent.

(r) the Administrative Agent shall have received a Form U-1 with respect to each
Lender that is a bank and a Form G-3 with respect to each Lender that is not a
bank, each duly completed and executed by the Borrower.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York, New York time, on November 30, 2011 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, renew, or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

 

-46-



--------------------------------------------------------------------------------

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, renewal or extension
of such Letter of Credit, as applicable, such representations and warranties
shall continue to be true and correct as of such specified earlier date;
provided that with respect to the initial funding on the Effective Date, and the
only representations (and related Defaults) relating to the Acquisition
Properties the making of which shall be a condition precedent under this
Section 6.02(b) on the Effective Date shall be those representations contained
in Section 7.01, Section 7.02, Section 7.03, Section 7.07(a), Section 7.08,
Section 7.09 and Section 7.23.

(c) The making of such Loan or the issuance, renewal or extension of such Letter
of Credit, as applicable, would not conflict with, or cause any Lender or the
Issuing Bank to violate or exceed, any applicable Governmental Requirement, and
no Change in Law shall have occurred, and no litigation shall be pending or
threatened, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain, the making or repayment of any Loan, the issuance,
renewal, extension or repayment of any Letter of Credit or any participations
therein or the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

(d) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

Each Borrowing and each issuance, renewal or extension of any Letter of Credit
will be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in Section 6.02(a) through (d).

ARTICLE VII

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions to which it is a party
are within each Loan Party’s corporate powers and have been duly authorized by
all necessary corporate and, if required, member action. Each Loan Document and
each Acquisition Document to which a Loan Party is a party has been duly
executed and delivered by it and

 

-47-



--------------------------------------------------------------------------------

constitutes a legal, valid and binding obligation of such Loan Party, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or its Properties, or
give rise to a right thereunder to require any payment to be made by any Loan
Party and (d) will not result in the creation or imposition of any Lien on any
Property of any Loan Party (other than the Liens created by the Loan Documents
or permitted under Section 9.03).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished in accordance with Section 8.01 to the
Lenders (i) its consolidated balance sheets as of December 31, 2009 and 2008,
and the related consolidated statements of operations, comprehensive income,
partners’ capital, and cash flows for each of the three years in the period
ended December 31, 2009, certified by its independent public accountants; and
(ii) its consolidated balance sheet as of September 30, 2010, and the related
consolidated statements of operations, comprehensive income, partners’ capital,
and cash flows for the three month and nine month periods then ended, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the combined or consolidated, as applicable, financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries, as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the unaudited quarterly financial statements.

(b) The Borrower has previously delivered to the Lenders the pro forma condensed
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of September 30, 2010, and the related pro forma condensed consolidated
statements of operations for the Borrower for the nine months then ended and for
the 12 months ended December 31, 2009 (collectively, the “Pro Forma Financial
Statements”). The Pro Forma Financial Statements (i) give effect to the
Transactions as if they had occurred on such date in the case of the balance
sheet and as of the beginning of the periods presented in the case of the
statements of operations, (ii) have been prepared in good faith by the Loan
Parties, based on the assumptions stated therein (which assumptions are believed
by the Loan Parties on the Effective Date to be reasonable), (iii) accurately
reflect all adjustments required to be made to give effect to the Transactions,
and (iv)

 

-48-



--------------------------------------------------------------------------------

are in accordance with Regulation S-X and present fairly in all material
respects the pro forma consolidated financial position and results of operations
of the Borrower as of such date and for such periods, assuming that the
Transactions had occurred at such dates.

(c) Since the Effective Date, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect as compared to the status of the Loan Parties as reflected in the
pro forma condensed consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2010 which was previously
delivered to the Lenders and (ii) the business of the Loan Parties has been
conducted only in the ordinary course consistent with past business practices.

(d) No Loan Party or any Consolidated Subsidiary has on the date hereof any
material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Pro Forma Financial Statements or as assumed in the
Acquisition.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or affecting the Borrower or any Subsidiary (i) as to
which there is a reasonable possibility of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions, and to the knowledge of the Borrower no such
action, suit, investigation or proceeding is threatened.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Neither any Property of the Borrower or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws.

(b) Without limitation of clause (a) above, no Property of the Borrower or any
Subsidiary nor the operations currently conducted thereon or, to the best
knowledge of any Loan Party, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the

 

-49-



--------------------------------------------------------------------------------

Borrower and each Subsidiary, including without limitation past or present
treatment, storage, disposal or release of a Hazardous Material or solid waste
into the environment, have been duly obtained or filed, and the Borrower and
each Subsidiary are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations.

(d) All Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of the Borrower or
any Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Loan Parties, all such transport carriers and
treatment and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.

(e) The Borrower has taken all steps reasonably necessary to determine and have
determined that no Hazardous Materials, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise Released and there has
been no threatened Release of any Hazardous Materials on or to any Property of
the Borrower or any Subsidiary except in compliance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment.

(f) To the extent applicable, all Property of the Borrower and each Subsidiary
currently satisfies all design, operation, and equipment requirements imposed by
the OPA or scheduled as of the Effective Date to be imposed by OPA during the
term of this Agreement, and the Borrower does not have any reason to believe
that such Property, to the extent subject to OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

(g) Neither the Borrower nor any Subsidiary has any known contingent liability
in connection with any Release or threatened Release of any oil, Hazardous
Material or solid waste into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Subsidiary (i) is in compliance with all Laws
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and (ii) possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any Subsidiary is in default under any indenture,
note, credit agreement or instrument pursuant to which any Material Indebtedness
is outstanding or by which the Borrower or any Subsidiary or any of their
Properties is bound.

(c) No Event of Default has occurred and is continuing.

 

-50-



--------------------------------------------------------------------------------

Section 7.08 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. No Loan Party is engaged principally,
or as one of its or their important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of any Loan will be used for any purpose which violates
the provisions of Regulations T, U or X of the Board.

Section 7.10 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all tax returns and reports required to have been filed
and has paid or caused to be paid all taxes required to have been paid by it,
except (a) taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate. No tax Lien has been
filed and no claim is being asserted with respect to any such tax or other such
governmental charge.

Section 7.11 ERISA. Except as set forth on Schedule 7.11 and except as could not
reasonably be expected to result in a Material Adverse Effect:

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any Subsidiary or any ERISA Affiliate has been or is expected by
the Borrower, any Subsidiary or any ERISA Affiliate to be incurred with respect
to any Plan. No ERISA Event with respect to any Plan has occurred.

(e) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof,
and no accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any
Plan.

 

-51-



--------------------------------------------------------------------------------

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(h) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Multiemployer Plan.

(i) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate is required
to provide security under section 401(a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.

Section 7.12 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that in each case, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower or any of its Subsidiaries
to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished, collectively, the “Information”)
contained, as of the date delivered, any material misstatement of fact or
omitted to state, as of the date delivered, any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and, as of the Effective Date, the Information does not
contain any misstatement of fact or omit to state any fact that would make the
Information, taken as a whole and viewed in the light of the circumstances under
which the Information was prepared, misleading in any material respect; provided
that, with respect to Information consisting of projected financial information
or other forward looking information, the Borrower represents only that such
Information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time.

Section 7.13 Insurance. The Borrower has, and has caused all its Subsidiaries to
have, (a) all insurance policies sufficient for the compliance by each of them
with all material Laws and all material agreements and (b) insurance coverage in
at least amounts and against such risk (including, without limitation, public
liability) that are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Borrower and its Subsidiaries, except to the extent the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
Administrative Agent and the Lenders

 

-52-



--------------------------------------------------------------------------------

have been named as additional insureds in respect of such liability insurance
policies and the Administrative Agent has been named as loss payee with respect
to Property loss insurance.

Section 7.14 Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than
Capital Leases creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Indebtedness and the Loan Documents.

Section 7.15 Subsidiaries.

(a) Except as set forth on Schedule 7.15 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), which
shall be a supplement to Schedule 7.15, the Borrower has no Subsidiaries, each
Subsidiary is a Wholly-Owned Subsidiary and neither the Borrower nor any
Subsidiary has any Foreign Subsidiaries (other than any Subsidiary that is
organized under the laws of Canada or any province or territory thereof).
Schedule 7.15 lists all the Partnerships owned by the Borrower or its
Subsidiaries and their partnership interests in each such Partnership. Schedule
7.15 identifies each Subsidiary which is an Unrestricted Subsidiary.

(b) The Borrower and the Guarantor’s Equity Interests in the Partnerships are
free and clear of any and all Liens, claims and encumbrances including any
preferential rights to purchase and consents to assignments, other than
(i) Liens contemplated by the Security Instruments and (ii) Excepted Liens
described in clauses (a), (b), (c) and (e).

(c) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon, and all such
Equity Interests that are issued and outstanding have been validly issued and
are fully paid and nonassessable and are owned by and issued to the Person
listed as their owner on Schedule 7.15. The Borrower and each Guarantor have
good and marketable title to all the Equity Interests of the Subsidiaries issued
to it, free and clear of all Liens other than (i) Liens contemplated by the
Security Instruments and (ii) Excepted Liens described in clauses (a), (b),
(c) and (e), and all such Equity Interests have been duly and validly issued and
are fully paid and nonassessable (except to the extent general partnership
interests are assessable under applicable law).

Section 7.16 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Atlas Pipeline Holdings, L.P.; and the organizational
identification number of the Borrower in Delaware is 4078283 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(k) in accordance with Section 12.01). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(k) and Section 12.01(c)). Each other Loan Parties’ jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(k)).

 

-53-



--------------------------------------------------------------------------------

Section 7.17 Properties; Titles, Etc.

(a) Each Loan Party, directly or indirectly through its percentage ownership of
the Partnerships, (i) has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 9.03 and as shown in the title information
made available to the Administrative Agent and the Lenders in accordance with
Section 8.12(a) or delivered to the Administrative Agent and the Lenders in
accordance with Section 8.12(b) or (ii) has complied with the requirements of
Section 8.12(c). After giving full effect to the Excepted Liens, each Loan
Party, directly or indirectly through its percentage ownership of the
Partnerships, specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Subsidiary’s net
revenue interest in such Property; provided that to the extent the Borrower or a
Guarantor is a general partner of a Partnership, it is liable for all of the
costs and expenses attributable to such Partnership’s interest, but only
entitled to its percentage interest in such Partnership’s net revenues. All
information contained in the most recently delivered Reserve Report is true and
correct in all material respects as of the date thereof.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, except as in each case could not reasonably be
expected to result in a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

(d) All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the material operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.

(e) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted,

 

-54-



--------------------------------------------------------------------------------

subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Loan Parties have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all Laws and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of such Oil and Gas Properties.
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (a) no Oil and Gas
Property owned or leased (as lessee) by the Loan Parties is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (b) none of the wells comprising a part of
the Oil and Gas Properties owned or leased (as lessee) by the Loan Parties (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Law, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, such Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith,
such unitized Properties). All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Borrower or any of its Subsidiaries that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any of its Subsidiaries, in a manner consistent with the
Borrower’s or its Subsidiaries’ past practices (other than those the failure of
which to maintain in accordance with this Section 7.18 could not reasonably be
expect to have a Material Adverse Effect).

Section 7.19 Gas Imbalances. As of the date hereof, except as set forth on
Schedule 7.19, on a net basis there are no gas imbalances, take or pay or other
prepayments with respect to its Oil and Gas Properties that would require the
Borrower or any Subsidiary to deliver and transfer ownership of at some future
time volumes of Hydrocarbons produced from such Oil and Gas Properties having a
value (based on current prices) of more than $5,000,000 without receiving full
payment therefor at the time of delivery of those Hydrocarbons.

Section 7.20 Marketing of Production. Except for contracts listed on Schedule
7.20, and thereafter either disclosed in writing by the Borrower to the
Administrative Agent or included in the most recently delivered Reserve Report
(with respect to all of which contracts the Borrower represents that it or its
Subsidiaries are receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity except as disclosed in Schedule 7.20 or the most recently
delivered Reserve Report), no agreements exist which are not cancelable by the
Borrower or a Subsidiary on 60 days’ notice or less without penalty to the
Borrower or a Subsidiary or detriment for the sale of production from the
Borrower’s or its Subsidiaries’ Hydrocarbons (including, without limitation,
calls on or other rights to purchase production, whether or not the same are
currently being exercised) that (a)

 

-55-



--------------------------------------------------------------------------------

pertain to the sale of production at a fixed price, (b) have a maturity or
expiry date of longer than six months from the date hereof (in the case of
Schedule 7.20) or the most recently delivered Reserve Report (in the case of
each other such agreement) and (c) if enforced against the Borrower or any
Subsidiary could reasonably be expected to result in a Material Adverse Effect.

Section 7.21 Swap Agreements. Schedule 7.21, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), sets forth, a true and complete list of all Swap Agreements
of the Borrower, each Subsidiary and the Partnerships, the type, term, effective
date, termination date and notional amounts or volumes and the net mark to
market value thereof, all credit support agreements relating thereto (including
any margin required or supplied) and the counterparty to each such agreement.

Section 7.22 Solvency. The Borrower and the Consolidated Subsidiaries, taken as
a whole, are, and immediately after giving effect to the Acquisition and the
incurrence of all Debt and obligations being incurred in connection herewith and
therewith, will be Solvent.

Section 7.23 Acquisition. The copies of the Acquisition Documents previously
delivered by the Borrower to the Administrative Agent are true, accurate and
complete and have not been amended or modified in any manner, other than
pursuant to amendments or modifications previously delivered to the
Administrative Agent.

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full, either all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed or the Borrower or any Subsidiary has granted
to the issuer of each outstanding Letter of Credit a perfected security interest
in cash collateral equal to the LC Exposure relating to such Letter of Credit,
and all other amounts due and payable under the Loan Documents (other than
contingent obligations for which no claim has been made) have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 100 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of income, partners’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

 

-56-



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of income, partners’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01.

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or (b), a certificate of
a Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Borrower, each Subsidiary and each
Partnership, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes and volumes attributable
to Partnership production), the net mark-to-market value therefor, any new
credit support agreements relating thereto not listed on Schedule 7.21, any
margin required or supplied under any credit support document, and the
counterparty to each such agreement.

(e) Certificate of Insurer – Insurance Coverage. Within 30 days following
request by the Administrative Agent, provided that such request shall be made no
more than once per year, a certificate of insurance coverage from each insurer
with respect to the insurance required by Section 8.06, in form and substance
satisfactory to the Administrative Agent, and, if also requested by the
Administrative Agent, all copies of the applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be. Documents required to be
delivered pursuant to Section 8.01(a) and Section 8.01(b) and this
Section 8.01(f) may be delivered electronically shall be deemed to have been
delivered on the date on which the Borrower posts such documents to EDGAR (or
such other free, publicly-accessible internet database that may be established
and maintained by the SEC as a substitute for or successor to EDGAR).

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any material event furnished to or by any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement representing Material

 

-57-



--------------------------------------------------------------------------------

Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

(h) Lists of Purchasers. Promptly upon written request of the Administrative
Agent, a list of Persons purchasing Hydrocarbons from the Borrower or any
Subsidiary accounting for at least 85% of the revenues resulting from the sale
of all Hydrocarbons in the one-year period prior to the “as of” date of such
Reserve Report.

(i) Notice of Sales of Oil and Gas Properties. Within 30 days of the end of each
calendar month, a list of all Oil or Gas Properties owned or leased (as lessee)
by the Loan Parties, or any Equity Interests in any Subsidiary, disposed if the
aggregate value of all such Properties and Equity Interests so disposed of since
the last Scheduled Redetermination Date exceeds 8% of the then effective
Borrowing Base.

(j) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(k) Information Regarding the Loan Parties. Prompt written notice (and in any
event within ten Business Days thereof) of any change (i) in any Loan Party’s
corporate name or in any trade name used to identify such Person in the conduct
of its business or in the ownership of its Properties, (ii) in the location of
any Loan Party’s chief executive office or principal place of business, (iii) in
any Loan Party’s identity or corporate structure or in the jurisdiction in which
such Person is incorporated or formed, (iv) in any Loan Party’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in any Loan Party’s federal taxpayer
identification number.

(l) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned or leased (as
lessee) by the Loan Parties, and setting forth the related ad valorem, severance
and production taxes and lease operating expenses attributable thereto and
incurred.

(m) Notices of Certain Changes. Promptly, but in any event within five Business
Days after the execution thereof, copies of any amendment, modification or
supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other organic document of the Borrower or any
Loan Party.

(n) Notices Relating to Acquisition. In the event that after the Effective Date:
(i) any material matter being disputed by the Borrower or any Loan Party in
accordance with the terms of the Acquisition Documents is resolved, (ii) the
Borrower or any Loan Party asserts a claim for indemnification or such a claim
is resolved or (iii) a Loan Party and the seller(s) calculate and agree upon the
“closing statement” or “final closing statement” as contemplated by the
Acquisition Documents, then, in each such case, the Borrower shall promptly give
the Administrative Agent notice in reasonable detail of such circumstances.

 

-58-



--------------------------------------------------------------------------------

(o) Certificate of Financial Officer – Consolidating Information. If, at any
time, any of the Subsidiaries of the Borrower are Unrestricted Subsidiaries,
then concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all Unrestricted Subsidiaries and the
eliminating entries, in such form as would be presentable to the auditors of the
Borrower or other reconciliation of cash flows for such Unrestricted
Subsidiaries.

(p) Issuance of Senior Notes. In the event the Borrower intends to issue any
Senior Notes, prior written notice of such intended offering therefor, the
amount thereof and the anticipated date of closing and, upon request of the
Administrative Agent, will furnish a copy of the preliminary offering memorandum
(if any) and the final offering memorandum (if any).

(q) Incurrence of Debt by Partnerships. Within five Business Days of the
incurrence by any of the Partnerships of any Debt, a certificate of a Financial
Officer setting forth (i) the name of the Partnership incurring that Debt,
(ii) the amount of that Debt, (iii) a description of any security for that Debt,
and (iv) a statement as to whether any Loan Party is the holder of that Debt.

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation,
consolidating financial statements of the Borrower and the Subsidiaries and any
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA and such information about any Partnership), or compliance
with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Event of Default.

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Borrower or any Subsidiary thereof not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration previously disclosed to the Lenders that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect.

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

-59-



--------------------------------------------------------------------------------

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Loan Party to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which the nature of the business conducted by it requires
such qualification, except where the failure to do any of the foregoing could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 8.05 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Subsidiary to, except to the extent any
failure to do so could not reasonably be expected to result in a Material
Adverse Effect:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Laws, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except to the extent a portion of such Property is no longer capable
of producing Hydrocarbons in economically reasonable amounts; provided that the
foregoing shall not prohibit any sale of any assets permitted by Section 9.11.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the

 

-60-



--------------------------------------------------------------------------------

assignments, deeds, leases, sub-leases, contracts and agreements affecting its
interests in its Oil and Gas Properties and other material Properties.

(e) to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.05.

Section 8.06 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The loss payable clauses or provisions in said insurance policy or
policies insuring any of the collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its Properties
(accompanied by a representative of the Borrower), to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants (provided that the Borrower shall
be given the opportunity to participate in such discussions), all at such
reasonable times during normal business hours and as often as reasonably
requested.

Section 8.08 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.09 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all environmental permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and

 

-61-



--------------------------------------------------------------------------------

diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future Release or threatened Release of any Hazardous Material
on, under, about or from any of the Borrower’s or its Subsidiaries’ Properties,
which failure to commence and diligently prosecute to completion could
reasonably be expected to have a Material Adverse Effect; (v) conduct, and cause
its Subsidiaries to conduct, their respective operations and businesses in a
manner that will not expose any Property or Person to Hazardous Materials that
could reasonably be expected to form the basis for a claim for damages or
compensation that could reasonably be expected to have a Material Adverse
Effect; and (vi) establish and implement, and shall cause each Subsidiary to
establish and implement, such procedures as may be necessary to continuously
determine and assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.09 are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five Business Days
after the occurrence of a triggering event, notify the Administrative Agent and
the Lenders in writing of any action, investigation or inquiry by any
Governmental Authority or any demand or lawsuit by any Person against the
Borrower or its Subsidiaries or their Properties of which the Borrower has
knowledge in connection with any Environmental Laws if such action could
reasonably be expected to result in a Material Adverse Effect.

(c) The Borrower will, and will cause each Subsidiary to, provide environmental
assessments, audits and tests in accordance with the most current version of the
American Society of Testing Materials standards upon request by the
Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

Section 8.10 Further Assurances.

(a) The Borrower at its expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, if any, or to further evidence and
more fully describe the collateral intended as security for the Indebtedness, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the reasonable discretion of the Administrative Agent, in connection therewith.

 

-62-



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of any Loan Party where
permitted by law. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law.

Section 8.11 Reserve Reports.

(a) On or before April 1 and October 1 of each year, commencing April 1, 2011,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report. The Reserve Report to be delivered on or before April 1 of each year
shall be dated as of December 31 of the prior year. The Reserve Report to be
delivered on or before October 1 of each year shall be dated as of June 30 of
that year. The Reserve Report dated as of December 31 of each year shall be
prepared by one or more Approved Petroleum Engineers. All other Reserve Reports
shall be prepared by or under the supervision of the chief engineer of the
Borrower and substantially in accordance with the procedures used in the
preceding Reserve Report dated as of December 31. Each Reserve Report prepared
by or under the supervision of the chief engineer of the Borrower shall be
certified by the chief engineer to be true and accurate in all material respects
and to have been prepared in accordance with the procedures used in the
immediately preceding Reserve Report dated as of December 31.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate in all material respects and to have been
prepared substantially in accordance with the procedures used in the immediately
preceding Reserve Report dated as of December 31. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report as soon as
reasonably practicable with an “as of” date as may be reasonably requested by
the Administrative Agent, but in any event no later than 45 days following the
Borrower’s receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit G from a Responsible Officer certifying that in all material respects,
to the best of such Responsible Officer’s knowledge: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, except that with respect to the
projections in the Reserve Report, such Responsible Officer only represents that
such projections were prepared in good faith based upon assumptions believed to
be reasonable at the time, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results may differ from projected results by a material amount,
(ii) the Borrower or its Subsidiaries owns good and defensible title to (or a
valid leasehold interest in) the Oil and Gas Properties evaluated in such
Reserve Report and such Properties are free of all Liens except for Liens
permitted by Section 9.03, (iii) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments with respect to its Oil and Gas Properties evaluated in such Reserve
Report which would require the Borrower or any Subsidiary to deliver and
transfer ownership at some future

 

-63-



--------------------------------------------------------------------------------

time volumes of Hydrocarbons produced from such Oil and Gas Properties having a
value (based on current prices) of more than $5,000,000 without receiving full
payment therefor at the time of delivery of those Hydrocarbons, (iv) none of its
Oil and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
exhibit shall list all of its Oil and Gas Properties sold in such detail as
reasonably required by the Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into subsequent to the later of
the date hereof or the most recently delivered Reserve Report which the Borrower
would have been obligated to list on Schedule 7.20 had such agreement been in
effect on the date hereof and (vi) attached to the certificate is a schedule of
the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the Borrowing Base in effect as
of the date of the certificate that the value of such Mortgaged Properties
represent.

Section 8.12 Title Information.

(a) On or before May 1, 2011, the Borrower shall make available for review by
the Administrative Agent and the Lenders at the chief executive office of the
Borrower, if requested by the Administrative Agent, title information in form
and substance reasonably satisfactory to the Administrative Agent covering the
Oil and Gas Property subject to the Mortgages listed on Exhibit E.

(b) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.11(a), the Borrower shall make
available for review by the Administrative Agent and the Lenders at the chief
executive office of the Borrower, if requested by the Administrative Agent,
title information in form and substance reasonably satisfactory to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received, together with
title information previously delivered to the Administrative Agent, title
information in form and substance reasonably satisfactory to the Administrative
Agent with respect to Oil and Gas Properties subject to a Mortgage having an
aggregate value at least equal to the Required Mortgage Value.

(c) If the Borrower has provided title information for Properties under Section
8.12(a) or Section 8.13(b), the Borrower shall, within 60 days of notice from
the Administrative Agent that title defects or exceptions exist with respect to
such additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 (or are only permitted by Section 9.03(h)), (ii) substitute
Mortgaged Properties with no title defects or exceptions except for Liens
permitted by Section 9.03 having at least an equivalent value as determined in
the most recent Reserve Report, or (iii) deliver title information in form and
substance reasonably satisfactory to the Administrative Agent with respect to
Oil and Gas Properties subject to a Mortgage so that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, such title information with respect to Oil and Gas
Properties subject to a Mortgage having an aggregate value at least equal to the
Required Mortgage Value.

(d) If the Borrower does not take any of the actions set forth in
Section 8.12(c) within 60 days of the Borrower’s receipt of the Administrative
Agent’s notice of title

 

-64-



--------------------------------------------------------------------------------

defect or exception, the Administrative Agent (acting on its own or on the
direction of the Super Majority Lenders) may, to the extent it is not reasonably
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, exclude the value (to the extent of the title impairment) of such
Mortgaged Property in determining whether there is title information in form and
substance reasonably satisfactory to the Administrative Agent with respect to
Oil and Gas Properties subject to a Mortgage having an aggregate value at least
equal to the Required Mortgage Value. If the aggregate value of the Oil and Gas
Properties subject to a Mortgage as determined in accordance with the
immediately preceding sentence is less than the Required Mortgage Value, the
Super Majority Lenders, in their reasonable discretion, may instruct the
Administrative Agent to reduce the Borrowing Base to reflect the value of the
title impairment in a manner consistent with its normal oil and gas lending
criteria then in effect. The Administrative Agent shall promptly notify the
Borrower of any such reduction of the Borrowing Base and the new Borrowing Base
shall become effective immediately after receipt by the Borrower of such notice.

Section 8.13 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report prepared in connection with such redetermination
pursuant to Section 8.11 and the Oil and Gas Properties subject to a Mortgage as
of the date of such Reserve Report. If the aggregate value of the Oil and Gas
Properties subject to a Mortgage is less than the Required Mortgage Value, then
the Borrower shall, and shall cause its Subsidiaries to, grant within 30 days of
the delivery of the certificate referred to in Section 8.11(c) to the
Administrative Agent as security for the Indebtedness a first-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d) and
(f) of the definition thereof may exist, but subject to the provisos at the end
of such definition) on additional Oil and Gas Properties to the extent necessary
to cause the aggregate value of the Oil and Gas Properties subject to a Mortgage
to equal or exceed the Required Mortgage Value. All such Liens will be created
and perfected by and in accordance with the provisions of mortgages, deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent. Any Subsidiary that creates a Lien on its Oil and Gas
Properties shall become a Guarantor in accordance with Section 8.13(b).

(b) The Borrower shall promptly cause each Material Subsidiary, other than the
Excluded Subsidiaries, to guarantee the Indebtedness pursuant to the Guaranty
Agreement. In connection with any such guaranty, the Borrower shall, or shall
cause such Subsidiary to, (i) execute and deliver a Joinder Agreement executed
by such Subsidiary, (ii) grant a first-priority security interest in all of the
Equity Interests in such Subsidiary (including, without limitation, delivery of
original certificates evidencing the Equity Interests of such Subsidiary, as
appropriate, together with undated stock powers for each certificate duly
executed in blank by the registered owner thereof), and (iii) execute and
deliver such other additional documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent in furtherance of the
requirements of this Section 8.13(b).

(c) In the event that the Borrower or any Material Subsidiary becomes a partner
in a Partnership or acquires additional interest in a Partnership, then the
Borrower shall, or shall cause such Subsidiary to, (i) grant a first-priority
security interest in all the Equity

 

-65-



--------------------------------------------------------------------------------

Interests owned by such Person in such Partnership and (ii) execute and deliver
such other additional documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent in furtherance of the
requirements of this Section 8.13(c).

Section 8.14 ERISA Compliance. The Borrower will promptly furnish and will cause
the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (b) promptly upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (c) promptly upon receipt thereof,
copies of any notice of the PBGC’s intention to terminate or to have a trustee
appointed to administer any Plan. With respect to each Plan (other than a
Multiemployer Plan), the Borrower will, and will cause each Subsidiary and ERISA
Affiliate to, except to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) satisfy in full and in a
timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.

Section 8.15 Swap Agreements. On or before April 30, 2011, the Borrower shall
enter into one or more Swap Agreements with Approved Counterparties relating to
the Acquisition Properties which cover at least 75% (the “Swap Requirement”) of
the reasonably anticipated projected production from the proved developed
producing natural gas interests of the Acquisition Properties until December 31,
2013, calculated on terms and conditions reasonably acceptable to the
Administrative Agent. The Borrower may, in its sole discretion, (i) assign,
terminate or unwind any such Swap Agreement or sell any such Swap Agreement
(even if the effect of such action would have the effect of canceling its
positions under any such Swap Agreement required hereby) or (ii) change the
pricing or other material terms of any such Swap Agreement or enter into a new
Swap Agreement that has the effect of creating an off-setting position under any
such Swap Agreement, in each case so long as the Borrower maintains Swap
Agreements which in the aggregate satisfy the Swap Requirement at all times from
April 30, 2011 until December 31, 2013.

Section 8.16 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors thereof and not permitting
Properties of the Borrower and the Subsidiaries to be

 

-66-



--------------------------------------------------------------------------------

commingled with Property of the Unrestricted Subsidiaries) so that each
Unrestricted Subsidiary that is a corporation will be treated as a corporate
entity separate and distinct from Borrower and the Subsidiaries; provided that
the foregoing will not prohibit payments under expense sharing agreements with
such Unrestricted Subsidiaries which are consistent with past practices and/or
required by any applicable Governmental Authority.

(b) will not, and will not permit any of the Subsidiaries to, assume, guarantee
or be or become liable for any Debt of any of the Unrestricted Subsidiaries
except in accordance with Section 9.05(l).

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, the Borrower or any Subsidiary except in accordance with
Section 9.05(l).

Section 8.17 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only (i) to pay the Cash Consideration, (ii) to repay the Atlas Promissory Note,
(iii) for working capital and general corporate purposes of the Borrower and the
Subsidiaries, (iv) to pay the fees, expenses and other transaction costs of the
Transactions, and (v) for any Restricted Payment permitted by Section 9.04. No
part of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, for any purpose that would violate any of the
regulations of the Board, including Regulations T, U and X.

Section 8.18 Post-Closing Matters. The Borrower shall take, and shall cause its
Subsidiaries to take, each action described on Schedule 8.18 within the time
period provided for that action on Schedule 8.18 (or such later date as the
Administrative Agent may agree in its sole discretion).

ARTICLE IX

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full, either all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed or the Borrower or any Subsidiary has granted
to the issuer of each outstanding Letter of Credit a perfected security interest
in cash collateral equal to the LC Exposure relating to such Letter of Credit,
and all other amounts due and payable under the Loan Documents (other than
contingent obligations for which no claim has been made) have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Debt to EBITDA. The Borrower will not permit, as of the last
day of any fiscal quarter ending on or after June 30, 2011, the ratio of Total
Debt as of such day to EBITDA for the four fiscal quarters ending on such day to
be greater than 3.5 to 1.0.

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments, but excluding non-cash assets under FAS
133) to (ii) consolidated current liabilities (excluding non-cash obligations
under FAS 133, current maturities of Loans and other

 

-67-



--------------------------------------------------------------------------------

long-term Debt and those portions of advance payments received by the Borrower
or any of the Consolidated Subsidiaries for drilling and completion of oil and
gas wells that exceed the cost to the Borrower or any Consolidated Subsidiary
and are classified as current liabilities) to be less than 1.0 to 1.0.

Section 9.02 Debt. The Borrower will not, and will not permit any Subsidiary to,
incur, create, assume or suffer to exist any Debt, except:

(a) the Indebtedness arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Indebtedness arising under the Loan Documents.

(b) Debt of the Borrower and its Subsidiaries existing on the date hereof that
is reflected in the Pro Forma Financial Statements or Schedule 9.02 and any
refinancings, refundings, replacements, renewals and extensions thereof that do
not increase the outstanding principal amount thereof (other than any increase
not exceeding the amount of any fees, premium, if any, and financing costs
relating to such refinancing).

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

(d) Debt under Capital Leases not to exceed $10,000,000.

(e) Debt associated with worker’s compensation claims, performance, bid, appeal,
surety or similar bonds or surety obligations required by Law or third parties
in connection with the operation of Oil and Gas Properties.

(f) intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries except pursuant to the
Loan Documents, and, provided, further, that any such Debt owed by either the
Borrower or a Guarantor shall be subordinated to the Indebtedness on terms set
forth in the Guaranty Agreement and, provided, further, that no such debt is
owed by an Unrestricted Subsidiary.

(g) Debt resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring of a check, draft or
similar instrument presented by the Borrower or any Subsidiary in the ordinary
course of business against insufficient funds.

(h) Senior Notes, provided that (i) at the time of incurring such Debt (A) no
Default has occurred and is then continuing and (B) no Default would result from
the incurrence of such Debt after giving effect to the incurrence of such Debt
(and any concurrent repayment of Debt with the proceeds of such incurrence),
(ii) such Debt does not have any scheduled amortization of principal prior to
one year after the Maturity Date, (iii) such Debt does not contain mandatory
redemption events that require the redemption of such Debt prior to 120 days

 

-68-



--------------------------------------------------------------------------------

after the Maturity Date, (iv) such Debt does not mature sooner than one year
after the Maturity Date, (v) such Debt does not prohibit prior repayment of
Loans, and (vi) the Net Proceeds of such Senior Notes are used to prepay the
Indebtedness (provided that such prepayment shall not reduce the Aggregate
Maximum Credit Amounts or the Borrowing Base except in accordance with
Section 2.07(f)).

(i) Debt arising from judgments or orders in circumstances not constituting an
Event of Default.

(j) Debt of any Person at the time such Person becomes a Subsidiary of the
Borrower or any Subsidiary, or is merged or consolidated with or into the
Borrower or any Subsidiary, in a transaction permitted by this Agreement, and
extensions, renewals, refinancings, refundings and replacements of any such Debt
that do not increase the outstanding principal amount thereof (other than any
increase not exceeding the amount of any fees, premium, if any, and financing
costs relating to such refinancing), provided that (i) such Debt (other than any
such extension, renewal, refinancing, refunding or replacement) exists at the
time such Person becomes a Subsidiary and is not created in contemplation of
such event, (ii) neither the Borrower nor any of its other Subsidiaries shall be
liable for such Debt and (iii) the Borrower is in compliance, on a pro forma
basis after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof in accordance with Regulation S-X of the SEC, with the
covenants contained in Section 9.01.

(k) Debt secured by Liens on common limited partner units of Atlas Pipeline
Partners, L.P. not to exceed $50,000,000 in the aggregate at any time
outstanding.

(l) Debt assumed in the Acquisition.

(m) other Debt incurred after the date of this Agreement not to exceed
$25,000,000 in the aggregate at any time outstanding.

Section 9.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens.

(c) Liens securing Capital Leases permitted by Section 9.02(d) but only on the
Property under lease.

(d) Liens on up to $10,000,000 of cash and up to 2,250,000 common limited
partner units of Atlas Pipeline Partners, L.P., in each case to secure Swap
Agreements.

(e) Liens in existence on the date hereof listed on Schedule 9.03, securing Debt
permitted by Section 9.02(b) or other obligations (not constituting Debt) of the
Borrower and the Subsidiaries, provided that (i) no such Lien is spread to cover
any additional property after the Effective Date (other than after acquired
title in or on such property and proceeds of the

 

-69-



--------------------------------------------------------------------------------

existing collateral in accordance with the instrument creating such Lien
(without any modification thereof after the Effective Date)) and (ii) to the
extent such Liens secure Debt, the amount of Debt secured thereby is not
increased except (A) as permitted by Section 9.02(b) or Section 9.02(j) and
(B) pursuant to the instrument creating such Lien (without any modification
thereof after the Effective Date).

(f) Liens existing on any asset of any Person at the time such Person becomes a
Subsidiary of the Borrower or any Subsidiary, or is merged or consolidated with
or into the Borrower or any Subsidiary, in a transaction permitted by this
Agreement, provided that (i) such Liens shall not be created in contemplation of
such event, (ii) such Liens do not at any time encumber any property other than
such asset and (iii) such Liens may secure extensions, renewals, refinancings,
refundings and replacements of any Debt of such Person permitted under
Section 9.02(j).

(g) the cash collateralization of letters of credit outstanding as of the
Effective Date.

(h) Liens existing on the Effective Date which are shown in the title
information made available to the Administrative Agent and the Lenders in
accordance with Section 8.12(a) or delivered to the Administrative Agent and the
Lenders in accordance with Section 8.12(b), so long as the Borrower complies
with the requirements of Section 8.12(c).

(i) Liens on Property (and the Proceeds thereof) required to be transferred to
Atlas Energy, Inc., or a subsidiary thereof or successor thereto, pursuant to
the Acquisition Agreement.

(j) Liens on Property not constituting collateral for the Indebtedness and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this
Section 9.03(j) shall not exceed $10,000,000 at any time.

Section 9.04 Restricted Payments; Redemption of Subordinated Debt.

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except as follows:

(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock).

(ii) the Borrower may declare and pay cash distributions to its Equity Interest
holders if no Event of Default or Borrowing Base Deficiency has occurred and is
continuing or would result therefrom.

(iii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests.

 

-70-



--------------------------------------------------------------------------------

(iv) any Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary.

(v) the Borrower may make Restricted Payments pursuant to and in connection with
stock option plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Borrower and the Subsidiaries.

(vi) the Borrower and the Subsidiaries may make Restricted Payments constituting
purchases by the Borrower or any Subsidiary of any other Subsidiary’s capital
stock pursuant to a transaction expressly permitted by Section 9.05.

(vii) so long as no Event of Default or Borrowing Base Deficiency has occurred
and is continuing or would result from such Restricted Payments, the Borrower
and the Subsidiaries may make other Restricted Payments not to exceed
$15,000,000 in the aggregate.

(b) Redemption of Senior Notes. The Borrower will not, and will not permit any
Subsidiary to, prior to the date that is one year after the Maturity Date, call,
make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) any Senior Notes
permitted to be incurred hereunder, provided that the Borrower may Redeem such
Debt with the net cash proceeds of any sale of Equity Interests of the Borrower
(other than Disqualified Capital Stock).

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments reflected in the Pro Forma Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.

(b) accounts receivable and extensions of trade credit arising in the ordinary
course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively.

 

-71-



--------------------------------------------------------------------------------

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments made after the Effective Date (i) by the Borrower in any
Subsidiary of the Borrower which is a Guarantor, (ii) consisting of
contributions by the Borrower after the Effective Date of Equity Interests in
Excluded Subsidiaries to other Excluded Subsidiaries, (iii) by any Subsidiary in
the Borrower or any Guarantor, and (iv) by the Borrower or any Subsidiary in any
Subsidiary that is not a Guarantor in an aggregate amount in all such
Subsidiaries at any time outstanding not to exceed $5,000,000.

(h) Investments (including, without limitation, capital contributions) in the
Partnerships and the Equity Interests thereof.

(i) loans or advances to employees, consultants, officers or directors of the
Borrower or any of its Subsidiaries, in each case in the ordinary course of
business and consistent with past practices.

(j) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries.

(k) Non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person, provided that: (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom; (ii) if such acquisition is of Equity Interests,
substantially all of the Equity Interests of such Person are acquired and such
Person becomes a Guarantor; (iii) such Person is principally engaged in the same
business as the Loan Parties; (iv) the Borrower shall be in pro forma compliance
with the covenants set forth in Section 9.01 in accordance with Regulation S-X
of the SEC; and (v) a first priority perfected Lien shall be granted to the
Administrative Agent for the benefit of the Lenders in such acquired assets
except to the extent such assets are subject to Liens permitted by
Section 9.03(f).

(l) Investments in Unrestricted Subsidiaries not to exceed $15,000,000 in the
aggregate outstanding at any time.

(m) Investments permitted by Section 9.04.

(n) capital stock, promissory notes and other similar non-cash consideration
received by the Borrower or any Subsidiary in connection with any transaction
permitted by Section 9.11.

(o) Investments in Swap Agreements relating to the business and finances of the
Borrower or any Subsidiary and not for purposes of speculation.

(p) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Borrower or any Subsidiary.

 

-72-



--------------------------------------------------------------------------------

(q) Investments by Atlas Pipeline Partners GP, LLC in Atlas Pipeline Partners,
L.P. after the Effective Date to the extent necessary to maintain the general
partnership interest of Atlas Pipeline Partners GP, LLC at 2.0%.

(r) the Acquisition.

(s) so long as no Event of Default or Borrowing Base Deficiency has occurred and
is continuing or would result from such Investments, other Investments not to
exceed $15,000,000 in the aggregate outstanding at any time.

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries.
Neither the Borrower nor any Subsidiary will allow any material change to be
made in the character of its business as an independent oil and gas exploration,
production and transportation company. From and after the date hereof, the
Borrower and its Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the
United States and Canada.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 8.17.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.08 ERISA Compliance. The Borrower and the Subsidiaries will not at any
time, if the effect could reasonably be expected to result in a Material Adverse
Effect:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(l) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any liability of the Borrower, a Subsidiary or any ERISA
Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

 

-73-



--------------------------------------------------------------------------------

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, a
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in section 4041 of ERISA.

(f) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Subsidiary or with respect to any ERISA Affiliate of the Borrower
or a Subsidiary if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
increase in current liability such that the Borrower, a Subsidiary or any ERISA
Affiliate is required to provide security to such Plan under section 401(a)(29)
of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Borrower or any Subsidiary out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any
Subsidiary will discount or sell (with or without recourse) to any other Person
that is not the Borrower or a Guarantor any of its notes receivable or accounts
receivable.

 

-74-



--------------------------------------------------------------------------------

Section 9.10 Mergers, Etc. Neither the Borrower nor any Loan Party will merge
into or with or consolidate with any other Person, or sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person (any such transaction, a
“consolidation”); provided that:

(a) any Subsidiary may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving Person).

(b) any Subsidiary of the Borrower may participate in a consolidation with any
other Subsidiary (provided that if a party to such consolidation is a Guarantor
or the surviving Person is a Material Subsidiary, then the survivor is either a
Guarantor or becomes a Guarantor in accordance with Section 8.13(b), and if one
of such Subsidiaries party to such consolidation is a Wholly-Owned Subsidiary,
then the surviving Person shall be a Wholly-Owned Subsidiary).

(c) any Subsidiary may dispose of any or all of its assets (i) to the Borrower
or any other Subsidiary or (ii) pursuant to a disposition permitted by
Section 9.11.

(d) any Investment expressly permitted by Section 9.05 or disposition expressly
permitted by Section 9.11 may be structured as a consolidation.

Section 9.11 Sale of Properties. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any Property
except for:

(a) the sale of Hydrocarbons in the ordinary course of business.

(b) farmouts of undeveloped acreage, zones or depths and assignments in
connection with such farmouts.

(c) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of
similar value and use.

(d) the sale or other disposition (including Casualty Events) of any Oil and Gas
Property (including production payments) or of any interest therein or any
Subsidiary owning Oil and Gas Properties or of any Equity Interest in any
Partnership; provided that (i) at least 75% of the consideration received in
respect of such sale or other disposition shall be cash or other Oil and Gas
Properties or a Person owning Oil and Gas Property or Equity Interests in
Partnerships, (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the value as determined in the
most recent Reserve Report of the Oil and Gas Property or the fair market value
of the interest therein or Subsidiary subject of such sale or other disposition
(as reasonably determined by the board of directors of the seller of such
Property and, if requested by the Administrative Agent, the seller of such
Property shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect), and (iii) if (A) such sale or other disposition is
of any Oil and Gas Property (including farm-outs permitted under
Section 9.11(b)), any Equity Interests in a Subsidiary owning Oil and Gas
Properties or the Equity Interests in a Partnership which, in any such case, was
included in the most recently delivered Reserve Report which formed the basis
for a Borrowing Base redetermination and (B)

 

-75-



--------------------------------------------------------------------------------

the value as determined in the most recent Reserve Report of such Oil and Gas
Property or the fair market value of such Equity Interest in a Subsidiary or
Equity Interest in a Partnership exceeds ten percent (10%) of the then effective
Borrowing Base, individually or in the aggregate with all other such sales or
dispositions since the most recent Borrowing Base redetermination, then the
Borrowing Base shall be reduced, effective immediately upon such sale or
disposition, by an amount equal to the allocated value, if any, assigned such
Property in the most recent Borrowing Base redetermination.

(e) the sale or disposition of the assets of, or any Equity Interest in, any
Subsidiary that is not required by the Loan Documents to be a Guarantor.

(f) dispositions permitted by Section 9.09 and Section 9.10.

(g) the sale, contribution or issuance of any Subsidiary’s Equity Interests to
the Borrower or any other Subsidiary and the contribution of Property acquired
in the Acquisition to any Subsidiary.

(h) dispositions of Investments made pursuant to Section 9.05(c),
Section 9.05(d), Section 9.05(e), Section 9.05(f), Section 9.05(o) and
Section 9.05(p).

(i) dispositions of Property (and the Proceeds thereof) required to be
transferred to Atlas Energy, Inc., or a subsidiary thereof or successor thereto,
pursuant to the Acquisition Agreement.

(j) other sales and dispositions of Properties having a fair market value not
greater than $10,000,000 during any 6-month period.

Section 9.12 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to a Release or threatened Release of Hazardous Materials, exposure to any
Hazardous Materials, or to any Remedial Work under any applicable Environmental
Laws, assuming disclosure to the applicable Governmental Authority of all
relevant facts, conditions and circumstances, if any, pertaining to such
Property if such violations, Release or threatened Release, exposure or Remedial
Work could reasonably be expected to have a Material Adverse Effect.

Section 9.13 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are otherwise permitted
under this Agreement or are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate.

Section 9.14 Subsidiaries. The Borrower shall not, and shall not permit any
Subsidiary to, create or acquire any additional Subsidiary or designate or
redesignate a Subsidiary as an Unrestricted Subsidiary unless the Borrower gives
written notice to the Administrative Agent of such creation or acquisition and
complies with Section 8.13(b). Neither the Borrower nor any

 

-76-



--------------------------------------------------------------------------------

Subsidiary shall have any Foreign Subsidiaries (other than any Subsidiary that
is organized under the laws of Canada or any province or territory thereof).

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding which prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property in favor of the Administrative Agent and the Lenders or restricts any
Subsidiary from paying dividends or making distributions to the Borrower or any
other Loan Party, or which requires the consent of other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) any leases or licenses or similar contracts as
they affect any Property or Lien, (c) any restriction with respect to a
Subsidiary imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the Equity Interests or
Property of such Subsidiary pending the closing of such sale or disposition,
(d) customary provisions with respect to the distribution of Property in joint
venture agreements, (e) any agreements with respect to any Subsidiary acquired
in a transaction permitted by Section 9.05 (in which case, any prohibition or
limitation shall only be effective against the Property of such Subsidiary) and
(f) any agreements governing Debt permitted by Section 9.02 incurred by the
Borrower or any Subsidiary.

Section 9.16 Gas Imbalances. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, allow on a net basis, gas imbalances, take or pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Subsidiary that would require the Borrower or any Subsidiary to deliver and
transfer ownership at some future time volumes of their respective Hydrocarbons
produced from such Oil and Gas Properties having a value (based on current
prices) of more than $5,000,000 without receiving full payment therefore at the
time of delivery of those Hydrocarbons.

Section 9.17 Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than:

(a) Swap Agreements listed on Schedule 7.21 and other Swap Agreements (other
than purchase options) in respect of commodities entered into by the Borrower
fixing prices on oil and/or gas expected to be produced by the Loan Parties and
the Partnerships, provided that such Swap Agreements meet the following
criteria:

(i) each such Swap Agreement shall be with an Approved Counterparty.

(ii) no such Swap Agreement shall be entered into by the Borrower on behalf of
another Person other than the Partnerships or any Subsidiary, except where the
Borrower has the contractual authority to enter into such Swap Agreements on
behalf of such Person and the obligations under such Swap Agreements are fully
recourse to such Person.

(iii) each such Swap Agreement shall have a term not to exceed 60 months.

 

-77-



--------------------------------------------------------------------------------

(iv) the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) shall not
exceed, as of the date such Swap Agreement is executed, 85% of the reasonably
anticipated projected production from its and its Subsidiaries’ and the
Partnerships’ proved Oil and Gas Properties (including the Acquisition
Properties).

Any projections in this Section 9.17(a) shall be adjusted as follows: (A) Oil
and Gas Properties evaluated in the most recently delivered Reserve Report shall
reflect the actual historical decline profile of such Oil and Gas Properties and
(B) Oil and Gas Properties not evaluated in the most recently delivered Reserve
Report shall reflect a reasonable decline profile based upon actual historical
decline profiles of similar or analogous Oil and Gas Properties) for each month
during the period during which such Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 50% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a fixed rate and (ii) Swap Agreements effectively converting
interest rates from floating to fixed, the notional amounts of which (when
aggregated with all other Swap Agreements of the Borrower and its Subsidiaries
then in effect effectively converting interest rates from floating to fixed) do
not exceed 75% of the then outstanding principal amount of the Borrower’s Debt
for borrowed money which bears interest at a floating rate.

(c) Except as set forth in Section 9.03(d), in no event shall any Swap Agreement
entered into with an Approved Counterparty other than a Lender or an Affiliate
of a Lender contain any requirement, agreement or covenant for the Borrower or
any Subsidiary to post collateral or margin to secure their obligations under
such Swap Agreement or to cover market exposures.

Section 9.18 Tax Status as Partnership; Partnership Agreement. The Borrower
shall not alter its status as a partnership for purposes of United States
Federal Income taxes. The Borrower shall not, and shall not permit any
Subsidiary to, amend or modify any provision of any organizational document, or
any agreements with Affiliates of the type referred to in Section 9.13, if such
amendment or modification could reasonably be expected to have a Material
Adverse Effect.

Section 9.19 Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.

(a) Each Unrestricted Subsidiary as of the Effective Date is set forth on
Schedule 7.15.

 

-78-



--------------------------------------------------------------------------------

(b) After the Effective Date, the Borrower may designate, by written notice to
the Administrative Agent, any Subsidiary as an Unrestricted Subsidiary if
(i) prior, and after giving effect, to such designation, neither a Default nor a
Borrowing Base Deficiency exists or would exist and (ii) at the time of such
designation it would be permitted to make an Investment in an Unrestricted
Subsidiary under Section 9.05 in an amount equal to the fair market value as of
the date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary if
after giving effect to such designation, the representations and warranties of
the Borrower and its Subsidiaries contained in each of the Loan Documents are
true and correct on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), no Default would exist and the Borrower
complies with the requirements of Section 8.13, Section 8.16 and Section 9.14.
Any such designation shall be treated as a cash dividend in an amount equal to
the lesser of the fair market value of the Borrower’s direct and indirect
ownership interest in such Subsidiary or the amount of the Borrower’s cash
investment previously made for purposes of the limitation on Investments under
Section 9.05(l).

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five Business Days, and (ii) in the case of any other fees, interest or other
amounts (other than an amount referred to in Section 10.01(a)), five Business
Days after the earlier of (A) the day on which a Financial Officer first obtains
knowledge of such failure and (B) the day on which written notice of such
failure shall have been given to the Borrower by the Administrative Agent.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed.

 

-79-



--------------------------------------------------------------------------------

(d) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.02(a) or in ARTICLE IX.

(e) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 8.13(c), Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower.

(f) the Borrower or any Subsidiary (i) fails to pay any principal in respect of
any Debt or any amount owing under any Swap Agreement after the same have become
due and payable and the aggregate amount remaining unpaid at any time exceeds
$25,000,000, or (ii) fails to observe or perform (after applicable grace
periods, if any) any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Debt or such Swap
Agreement if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Debt or a counterparty of the
Borrower or any Subsidiary in respect of such Swap Agreement or a trustee on its
or their behalf (with or without the giving of notice, the lapse of time or
both) to cause, principal of such Debt and amounts owing under such Swap
Agreement exceeding $25 million in the aggregate to become immediately due and
payable.

(g) [Reserved].

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 90 days or an order or decree approving
or ordering any of the foregoing shall be entered.

(i) any Loan Party or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

(j) any Loan Party or any Significant Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due.

 

-80-



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower, any of its
Subsidiaries, or any combination thereof, and all such judgments shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof.

(l) any provision of the Loan Documents material to the rights and interests of
the Lenders shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against any Loan Party or any provision of the
Loan Documents shall be repudiated, or cease to create a valid and perfected
Lien of the priority required thereby on any portion of the collateral purported
to be covered thereby that is material to the rights and interests of the
Lenders, except to the extent permitted by the terms of this Agreement, or any
Loan Party shall so state in writing.

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

(n) a Change of Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Majority Lenders may, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder and under the Notes and
the other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(i)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by each Loan Party; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(i)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Loan Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

 

-81-



--------------------------------------------------------------------------------

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after the Termination Date, whether by
acceleration or otherwise, shall be applied: first, to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
second, to accrued interest on the Loans; third, to fees; fourth, pro rata to
outstanding principal of the Loans, to serve as cash collateral to be held by
the Administrative Agent to secure LC Exposure and Indebtedness referred to in
clause (b) of the definition of Indebtedness owing to a Lender or an Affiliate
of a Lender; fifth, to any other Indebtedness; and any excess shall be paid to
the Borrower or as otherwise required by any Law.

ARTICLE XI

The Administrative Agent

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably (subject to Section 11.06) appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and of the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent specifically required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than

 

-82-



--------------------------------------------------------------------------------

itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. For purposes of determining
compliance with the conditions specified in ARTICLE VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by any of the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the

 

-83-



--------------------------------------------------------------------------------

Administrative Agent. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent in good faith after due
inquiry. The Administrative Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding Sections of this ARTICLE XI
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 11.06 Resignation of Agents. Subject to the appointment and acceptance
of a successor Administrative Agent as provided in this Section 11.06, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right, in consultation with and upon the written approval of the
Borrower (so long as no Event of Default has occurred and is continuing), which
approval shall not be unreasonably withheld or delayed, to appoint a successor.
If no successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, with the Borrower’s written
consent (which shall not be unreasonably withheld or delayed and shall not be
required if an Event of Default has occurred and is continuing), appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After the
Administrative Agent’s resignation hereunder, the provisions of this ARTICLE XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Section 11.07 Administrative Agent as Lender. Each bank serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

-84-



--------------------------------------------------------------------------------

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Borrower or any of its Subsidiaries of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to
inspect the Properties or books of the Borrower or its Subsidiaries. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of the Administrative Agent or any of its
Affiliates. In this regard, each Lender acknowledges that Andrews Kurth LLP is
acting in this transaction as special counsel to the Administrative Agent only,
except to the extent otherwise expressly stated in any legal opinion or any Loan
Document. Each other party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

Section 11.09 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents. Each Lender and the Issuing Bank hereby authorizes
the Administrative Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Property in accordance with
the Loan Documents.

Section 11.10 Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative

 

-85-



--------------------------------------------------------------------------------

Agent and their respective agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Section 12.03) allowed in such
judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

(b) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.11 The Arranger. The Arranger shall have no duties, responsibilities
or liabilities under this Agreement and the other Loan Documents other than its
duties, responsibilities and liabilities in its capacity as a Lender hereunder.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(i) if to the Borrower, to it at 1845 Walnut Street, 10th Floor, Philadelphia,
Pennsylvania 19118, Attention of Matthew A. Jones, (Telecopy No. ***.***.**** /
Email: ******@atlaspipelinepartners.com);

(ii) if to the Administrative Agent or the Issuing Bank, to it at: 2000 W. Sam
Houston Pkwy., Suite 600, Houston, Texas 77042, Attention of Dan Davis (Telecopy
No. (***) ***-****; Email address: *********@citi.com); and

(iii) if to any other Lender, in its capacity as such, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the

 

-86-



--------------------------------------------------------------------------------

Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Loan Parties party
thereto and the Majority Lenders or by the Borrower and the Administrative Agent
with the consent of the Majority Lenders; provided that no such agreement shall

(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender,

(ii) increase the Borrowing Base without the written consent of all Lenders or
decrease or maintain the Borrowing Base without the consent of the Super
Majority Lenders,

(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby,

 

-87-



--------------------------------------------------------------------------------

(iv) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender directly and
adversely affected thereby,

(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby,

(vi) release any Guarantor (except as set forth in the Guaranty Agreement),
release all or substantially all of the collateral, or reduce the percentage set
forth in the definition of Required Mortgage Value to less than 80%, without the
written consent of each Lender, or

(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Super Majority Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender directly and adversely affected
thereby;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Issuing Bank, as the case may be.
Notwithstanding the foregoing, any supplement to Schedule 7.15 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket costs,
expenses, taxes, assessments and other charges incurred by the Administrative
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any

 

-88-



--------------------------------------------------------------------------------

counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or similar negotiations in respect of
such Loans or Letters of Credit.

(B) THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE ARRANGER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER, EACH OF THEIR
AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES
AND REPRESENTATIVES (EACH AN “INDEMNIFIED PARTY”), FROM AND AGAINST, AND SHALL
REIMBURSE EACH INDEMNIFIED PARTY AS THE SAME ARE INCURRED FOR, LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR OTHER REASONABLE AND DOCUMENTED OR INVOICED
OUT-OF-POCKET EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS OF ONE FIRM OF COUNSEL FOR ALL SUCH INDEMNIFIED PARTIES,
TAKEN AS A WHOLE AND, IF NECESSARY, OF A SINGLE SPECIAL COUNSEL IN EACH
APPROPRIATE JURISDICTION (WHICH MAY INCLUDE A SINGLE SPECIAL COUNSEL ACTING IN
MULTIPLE JURISDICTIONS) FOR ALL SUCH INDEMNIFIED PARTIES, TAKEN AS A WHOLE
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) INCURRED BY ANY OF THE INDEMNIFIED
PARTIES ARISING OUT OF OR RELATING TO THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH,
REGARDLESS OF WHETHER ANY SUCH INDEMNIFIED PARTY IS A PARTY TO ANY SUCH
INVESTIGATION, LITIGATION OR PROCEEDING), EXCEPT FOR (I) ANY SUCH INDEMNIFIED
LIABILITIES ARISING FOR THE ACCOUNT OF A PARTICULAR INDEMNIFIED PARTY SOLELY BY
REASON OF SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED IN
A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION, (II) A MATERIAL BREACH OF
THE OBLIGATIONS OF SUCH INDEMNIFIED PARTIES OR ANY OF SUCH INDEMNIFIED PARTIES’
AFFILIATES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED THEREBY (AS DETERMINED IN A FINAL JUDGMENT BY A COURT OF
COMPETENT JURISDICTION) OR (III) ANY PROCEEDING THAT DOES NOT INVOLVE AN ACT OR
OMISSION BY THE BORROWER OR ANY OF ITS AFFILIATES AND THAT IS BROUGHT BY AN
INDEMNIFIED PARTY AGAINST ANY OTHER INDEMNIFIED PARTY. IF AND TO THE EXTENT THAT
THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE BORROWER
AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH
OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.

 

-89-



--------------------------------------------------------------------------------

IN THE CASE OF AN INVESTIGATION, LITIGATION OR PROCEEDING TO WHICH THE INDEMNITY
IN THIS PARAGRAPH APPLIES, SUCH INDEMNITY WILL BE EFFECTIVE WHETHER OR NOT THAT
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER, ITS EQUITY
HOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY, WHETHER OR NOT AN INDEMNIFIED
PARTY IS OTHERWISE A PARTY THERETO. NO INDEMNIFIED PARTY SHALL HAVE ANY
LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT OR TORT OR OTHERWISE) TO THE
BORROWER OR ITS AFFILIATES OR TO THEIR RESPECTIVE EQUITY HOLDERS OR CREDITORS
ARISING OUT OF, RELATED TO OR IN CONNECTION WITH ANY ASPECT OF THE TRANSACTION
CONTEMPLATED HEREBY, EXCEPT ONLY FOR DIRECT DAMAGES DETERMINED IN A FINAL
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR A MATERIAL BREACH
OF THE OBLIGATIONS OF SUCH INDEMNIFIED PARTY’S OR ANY OF SUCH INDEMNIFIED
PARTY’S AFFILIATES UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. UNDER NO
CIRCUMSTANCES WILL ANY LOAN PARTY OR ANY INDEMNIFIED PARTY BE RESPONSIBLE OR
LIABLE TO ANY OTHER PARTY TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS FOR
CONSEQUENTIAL, PUNITIVE, SPECIAL OR INDIRECT DAMAGES THAT MAY BE ALLEGED AS A
RESULT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the

 

-90-



--------------------------------------------------------------------------------

Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank, and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; and

(B) the Administrative Agent and the Issuing Bank (such consent not to be
unreasonably withheld or delayed), provided that no consent of the
Administrative Agent or the Issuing Bank shall be required for an assignment to
a Lender, an Affiliate of a Lender, or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, if smaller, the
entire remaining amount of the assigning Lender’s Maximum Credit Amount, unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 unless such fee is waived by the Administrative
Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

-91-



--------------------------------------------------------------------------------

For the purposes of this Section 12.04, “Approved Fund” means a Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) Person or an Affiliate of a Person that administers
or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Exposures owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights

 

-92-



--------------------------------------------------------------------------------

and obligations under this Agreement. Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 12.02 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02, and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant shall be subject to Section 4.01 as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 12.04(b). Each of the Borrower, the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and by the Loan Parties in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery

 

-93-



--------------------------------------------------------------------------------

of this Agreement and the making of any Loans and issuance of any Letters of
Credit regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and ARTICLE XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take (and shall cause each other
Loan Party to take) such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by email (in pdf or similar format) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

-94-



--------------------------------------------------------------------------------

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Loans shall have become due and payable pursuant to Article
X, each Lender and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations (of whatsoever kind, including, without
limitations obligations under Swap Agreements) at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary against any of and all the obligations of the Borrower or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. Such Lender shall promptly notify the
Borrower after any such set off and application made by such Lender, but the
failure to give such notice will not affect the validity of such set off and
application. The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR

 

-95-



--------------------------------------------------------------------------------

PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by the
Borrower or any of its Subsidiaries, the Administrative Agent or any Lender
pursuant to or in connection with this Agreement that is designated by the
provider thereof as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof (subject, in
the case of such disclosure to any affiliate of the Administrative Agent or a
Lender, to the Administrative Agent or such Lender, as applicable, being
responsible for compliance by such affiliate with the provisions of this
Section 12.11), (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required

 

-96-



--------------------------------------------------------------------------------

pursuant to any Law, (f) if requested or required to do so in connection with
any litigation or similar proceeding, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, the Issuing Bank
or any Lender for any reason whatsoever. There are no third party beneficiaries.

 

-97-



--------------------------------------------------------------------------------

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to those Lenders
or their Affiliates which are counterparties to any Secured Swap Agreement with
the Borrower or any of its Subsidiaries on a pro rata basis in respect of any
obligations of the Borrower or any of its Subsidiaries which arise under any
such Secured Swap Agreement while such Person or its Affiliate is a Lender. For
the avoidance of doubt, the obligations under any such Secured Swap Agreement
will continue to be secured if the Person that is a counterparty to such Secured
Swap Agreement ceases to be a Lender or an Affiliate of a Lender. No Lender or
any Affiliate of a Lender shall have any voting rights under any Loan Document
as a result of the existence of obligations owed to it under any Swap
Agreements.

Section 12.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

[SIGNATURES BEGIN NEXT PAGE]

 

-98-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:   ATLAS PIPELINE HOLDINGS, L.P.   By:   Atlas Pipeline Holdings GP,
LLC,     its general partner     By:  

/s/ James D. Toth

      James D. Toth       Treasurer

 

SIGNATURE PAGE 1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as Administrative Agent By:  

/s/ Daniel A. Davis

Name:   Daniel A. Davis Title:   Senior Vice President

 

SIGNATURE PAGE 2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender    Applicable
Percentage     Maximum
Credit Amount  

Citibank, N.A.

     100.0 %    $ 70,000,000   

Total

     100 %    $ 70,000,000   

 

ANNEX I - 1



--------------------------------------------------------------------------------

ANNEX II

SOURCES AND USES TABLE

 

Sources:

  

Senior Secured Revolving Facility

   $ 70,000,000   

Total Sources

   $ 70,000,000   

Uses:

  

Cash Consideration

   $ 30,000,000   

Atlas Promissory Note

   $ 35,900,000   

Payment of Fees and Expenses

   $ 4,100,000   

Total Uses

   $ 70,000,000   

 

ANNEX II - 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ]    [            ], 201[  ]

FOR VALUE RECEIVED, Atlas Pipeline Holdings, L.P., a Delaware limited
partnership (the “Borrower”) hereby promises to pay to the order of
[            ] (the “Lender”), at the office of Citibank, N.A. (the
“Administrative Agent”), at 2000 W. Sam Houston Pkwy, Suite 600, Houston, Texas
77042, the principal sum of [            ] Dollars ($[            ]) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
made by the Lender to the Borrower under the Credit Agreement (as hereinafter
defined)), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect the Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by the Lender
of this Note.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
February [    ] 2011, among the Borrower, the Administrative Agent, and the
other lenders from time to time party thereto (including the Lender), and
evidences Loans made by the Lender thereunder (such Credit Agreement as the same
may be amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, capitalized terms used
in this Note have the respective meanings assigned to them in the Credit
Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ATLAS PIPELINE HOLDINGS, L.P.

By:    Atlas Pipeline Holdings GP, LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[                    ], 201[  ]

Atlas Pipeline Holdings, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to Section 2.03 of the Credit Agreement dated as of February [    ],
2011 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”), among the Borrower, Citibank,
N.A., as Administrative Agent, and the other lenders (the “Lenders”) from time
to time party thereto (unless otherwise defined herein, each capitalized term
used herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:

(i) The aggregate amount of the requested Borrowing is $[            ];

(ii) The date1 of such Borrowing is [            ], 201[  ];

(iii) The requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv) [In the case of a Eurodollar Borrowing, the initial Interest Period2
applicable thereto is [one] [two] [three] [six] [nine] months];

(v) The amount of the Borrowing Base in effect on the date hereof is
$[            ];

(vi) The total Revolving Credit Exposures (without regard to the requested
Borrowing) on the date hereof is $[            ]; and

(vii) The pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[            ]; and

(viii) The location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

[                                         ]

 

1

The date shall be a Business Day.

2

The initial Interest Period shall be a period contemplated by the definition of
the term “Interest Period” in the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of each
of them. The undersigned further certifies, represents and warrants on behalf of
the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

ATLAS PIPELINE HOLDINGS, L.P. By:  

Atlas Pipeline Holdings GP, LLC, its general partner

By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 201[    ]

Atlas Pipeline Holdings, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to Section 2.04 of the Credit Agreement dated as of February [    ],
2011 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”), among the Borrower, Citibank,
N.A., as Administrative Agent, and the lenders (the “Lenders”) from time to time
party thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby makes an Interest Election
Request as follows:

(i) The Borrowing to which this Interest Election Request applies1 is
[            ];

(ii) The effective date2 of the election made pursuant to this Interest Election
Request is [            ], 201[    ]; [and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and

(iv) [If the resulting Borrowing is a Eurodollar Borrowing, the Interest Period3
applicable to the resulting Borrowing after giving effect to such election is
[one] [two] [three] [six] [nine] months].

 

1

If different options are being elected with respect to different portions of the
Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing (in which case, specify the information in paragraphs (iii) and
(iv) for each resulting Borrowing).

2

The effective date must be a Business Day.

3

The initial Interest Period must be a period contemplated by the definition of
the term “Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of each
of them. The undersigned further certifies, represents and warrants on behalf of
the Borrower that the Borrower is entitled to receive the requested continuation
or conversion under the terms and conditions of the Credit Agreement.

 

ATLAS PIPELINE HOLDINGS, L.P. By:  

Atlas Pipeline Holdings GP, LLC, its general partner

By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned, a Financial Officer of the Borrower, hereby certifies that
he/she is the [            ] of Atlas Pipeline Holdings, L.P., a Delaware
limited partnership (the “Borrower”), and that as such he/she is authorized to
execute this certificate on behalf of the Borrower. With reference to the Credit
Agreement dated as of February [    ], 2011 (together with all amendments,
restatements, supplements or other modifications thereto being the “Agreement”),
among the Borrower, Citibank, N.A., as Administrative Agent, and the lenders
(the “Lenders”) from time to time party thereto, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 8.01(a) of the Agreement for
the fiscal year of the Borrower ended as of December 31, 201[    ] (the
“Reporting Date”), together with the report and opinion of an independent
certified public accountant required by such section, including to the effect
that such Financial Statements present fairly, in all material respects, the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 8.01(b) of the Agreement for the
fiscal quarter of the Borrower ended as of                     , 201[    ] (the
“Reporting Date”). Such Financial Statements present fairly, in all material
respects, the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end adjustments and the absence of
footnotes.

2. No Default has occurred as the date hereof.1

3. Attached hereto as Schedule 3 are reasonably detailed calculations showing
the Borrower’s compliance as of the Reporting Date with the requirements of
Section 9.01 of the Agreement.

 

 

 

1

If a Default has occurred, the Borrower shall specify the details thereof and
any action taken or proposed to be taken with respect thereto.



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this      day of [            ], 2011.

 

ATLAS PIPELINE HOLDINGS, L.P. By:  

Atlas Pipeline Holdings GP, LLC, its general partner

By:  

 

Name:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

Guaranty dated as of February 17, 2011 by each Guarantor in favor of the
Administrative Agent.

Security Agreement dated as of February 17, 2011 among the Borrower, the
Guarantors and the Administrative Agent.

Financing Statement in respect of item 2.

Open-End Mortgage, Security Agreement, Financing Statement, Fixture Filing and
Assignment of Production dated February 17, 2011

 

  •  

From Viking Resources, LLC (Greene County, PA)

 

  •  

From Viking Resources, LLC (Fayette County, PA)

 

  •  

From Atlas Resources, LLC (Mercer County, PA)

Open-End Mortgage, Security Agreement, Financing Statement, Fixture Filing and
Assignment of Production dated February, 2011

 

  •  

From Resource Energy, LLC and Viking Resources, LLC (Columbiana County, OH)

 

  •  

From Viking Resources, LLC (Geauga County, OH)

 

  •  

From Resource Energy, LLC and Atlas Noble, LLC (Guernsey County, OH)

 

  •  

From Resource Energy, LLC and Viking Resources, LLC (Harrison County, OH)

 

  •  

From Viking Resources, LLC (Mahoning County, OH)

 

  •  

From Atlas Noble, LLC (Muskingum County, OH)

 

  •  

From Atlas Noble, LLC (Noble County, OH)

 

  •  

From Viking Resources, LLC (Portage County, OH)

 

  •  

From Viking Resources, LLC (Stark County, OH)

 

  •  

From Resource Energy, LLC and Viking Resources, LLC (Summit County, OH)

 

  •  

From Resource Energy, LLC and Viking Resources, LLC (Trumbull County, OH)



--------------------------------------------------------------------------------

  •  

From Resource Energy, LLC and Viking Resources, LLC (Tuscarawas County, OH)

 

  •  

From Resource Energy, LLC and Viking Resources, LLC (Wayne County, OH)

Certificate #1 evidencing ownership by the Borrower of all of the membership
interests of Atlas Pipeline Holdings GP, LLC.

Certificate 0785 evidencing ownership by the Borrower of 3,000,000 common units
of Atlas Pipeline Partners, L.P.

Certificate 0786 evidencing ownership by the Borrower of 500,000 common units of
Atlas Pipeline Partners, L.P.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate of a [identify Lender] / an Approved Fund]1 3.   
Borrower:    Atlas Pipeline Holdings, L.P. 4.    Administrative Agent:   
Citibank, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The Credit Agreement, dated as of February [    ], 2011
among Atlas Pipeline Holdings, L.P., as Borrower, each of the Lenders

 

1 Select as applicable.

 

F-1



--------------------------------------------------------------------------------

      from time to time party thereto, and Citibank, N.A., as Administrative
Agent 6.    Assigned Interest:   

 

Commitment
Assigned

  Aggregate Amount of
Commitment/Loans
for all Lenders     Amount of
Commitment/Loans
Assigned     Percentage Assigned
of
Commitment/Loans2     $        $          %      $        $          %      $  
     $          %   

Effective Date:                  , 2011 [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:

The undersigned hereby consent to the within assignment:3

 

CITIBANK, N.A. By:  

 

Name:  

 

Title:  

 

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

Consents to be included to the extent required by Section 12.04(b) of the Credit
Agreement.

 

F-2



--------------------------------------------------------------------------------

ATLAS PIPELINE HOLDINGS, L.P.

 

By: Atlas Pipeline Holdings GP, LLC, its general partner

By:

 

 

Name:

 

 

Title:

 

 

 

F-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-US Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption Agreement is a completed Administrative Questionnaire in the form
provided by the Administrative Agent and (viii) subject to
Section 12.04(b)(ii)(B) of the Credit Agreement, together with this Assignment
and Assumption Agreement, the parties hereto have delivered to the
Administrative Agent a processing and recordation fee of $3,500; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan

 

F-4



--------------------------------------------------------------------------------

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RESERVE REPORT CERTIFICATE

[September]/[March] 1, 201[    ]

This Reserve Report Certificate (“Certificate”) is executed and delivered
pursuant to Section 8.11 (c) of that certain Credit Agreement, dated as of
February [    ], 2011 (as amended, restated, supplemented or otherwise modified
from time to time (the “Credit Agreement”) among Atlas Pipeline Holdings, LP
(“Borrower”), Citibank, N.A., as administrative agent (“Administrative Agent”)
and the Lenders from time to time party thereto. Unless otherwise defined
herein, all capitalized terms have the meanings set forth in the Credit
Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and Lenders that in all material respects, to the best of
the Responsible Officer’s knowledge:

(i) the information contained in the Reserve Report attached hereto as
Attachment 1 to this Certificate (“Reserve Report”) and any other information
delivered in connection therewith is true and correct, except that with respect
to the projections in the Reserve Report, the Responsible Officer only
represents that such projections were prepared in good faith based upon
assumptions believed to be reasonable at the time, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results may differ from projected results by a
material amount;

(ii) the Borrower or its Subsidiaries owns good and defensible title to (or a
valid leasehold interest in) the Oil and Gas Properties evaluated in the Reserve
Report and such Properties are free of all Liens except for Liens permitted by
Section 9.03 of the Credit Agreement;

(iii) except as set forth in Attachment 2 to this Certificate, on a net basis
there are no gas imbalances, take or pay or other prepayments with respect to
the Oil and Gas Properties of the Borrower and the Subsidiaries that would
require the Borrower or any Subsidiary to deliver and transfer ownership of at
some future time volumes of Hydrocarbons produced from such Oil and Gas
Properties having a value (based on current prices) of more than $5,000,000
without receiving full payment therefor at the time of delivery of those
Hydrocarbons.

(iv) except as listed in Attachment 3 to this Certificate, no Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination;

(v) attached hereto as Attachment 4 to this Certificate is a list of all
marketing agreements entered into subsequent to the later of the date hereof or
the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 of the Credit Agreement had such agreement
been in effect on the date of the Credit Agreement; and

 

F-1



--------------------------------------------------------------------------------

(vi) attached hereto as Attachment 5 to this Certificate is a schedule of the
Oil and Gas Properties evaluated by the Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the Borrowing Base in effect as
of the date hereof that the value of such Mortgaged Properties represents.

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEROF, I have hereunto signed this Certificate as of the
             day of [Month], 201[    ].

 

ATLAS PIPELINE HOLDINGS, L.P. By:  

Atlas Pipeline Holdings GP, LLC, its general partner

By:  

 

Name:  

 

Title:  

 

 

G-3



--------------------------------------------------------------------------------

ATTACHMENT 1

RESERVE REPORT

 

G-4



--------------------------------------------------------------------------------

ATTACHMENT 2

GAS IMBALANCES, TAKE OR PAY, OR OTHER PREPAYMENTS

 

G-5



--------------------------------------------------------------------------------

ATTACHMENT 3

OIL & GAS PROPERTIES SOLD

 

G-6



--------------------------------------------------------------------------------

ATTACHMENT 4

MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO [date]

 

G-7



--------------------------------------------------------------------------------

ATTACHMENT 5

OIL & GAS PROPERTIES that are MORTGAGED PROPERTIES

 

Mortgaged Property Name

  

Percentage of the Borrowing Base that the

value of Mortgaged Property represents

     

 

G-8



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT

This Joinder Agreement dated as of [            ] (this “Agreement”), is between
[            ], a [            ] (the “New Guarantor”), and Citibank, N.A., in
its capacity as administrative agent under the Credit Agreement (defined below)
(in such capacity, the “Administrative Agent”). Capitalized terms used in this
Agreement without definition have the meanings assigned to those terms in the
Guaranty and the Credit Agreement.

RECITALS

A. Pursuant to a Credit Agreement dated as of February [    ], 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Atlas Pipeline Holdings, L.P., a Delaware limited
partnership (the “Borrower”), the lenders party thereto from time to time (the
“Lenders”), and the Administrative Agent, the Lenders agreed to make loans and
other extensions of credit to the Borrower in an aggregate principal amount of
up to $70,000,000.

B. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into one or more Swap Agreements with one or more Lenders or
any Affiliate thereof (each such Lender or Affiliate, even if the respective
Lender subsequently ceases to be a Lender under the Credit Agreement for any
reason, but only with respect to Swap Agreements entered into while such Person
was a Lender, together with the successors and assigns of such Lender or
Affiliate, if any, collectively, the “Other Creditors” and, together with the
Lenders, the Issuing Bank and the Administrative Agent, the “Secured
Creditors”).

C. Pursuant to a Guaranty dated as of February [    ], 2011 (as amended,
restated or otherwise modified from time to time, the “Guaranty”) made by the
Subsidiaries of the Borrower named therein (the “Guarantors”) for the benefit of
the Administrative Agent and the Lenders, the Guarantors have guaranteed the
payment of the Indebtedness, and pursuant to a Security Agreement dated as of
February [    ], 2011 (as amended, restated or otherwise modified from time to
time, the “Security Agreement”) made by the Guarantors for the benefit of the
Secured Creditors, the Guarantors have granted security interests in the
collateral described therein as security for the Indebtedness.

D. Section 4.9 of the Guaranty and Section 8.13 of the Security Agreement
provide that additional Material Subsidiaries (other than the Excluded
Subsidiaries) of the Borrower may become Guarantors under the Guaranty and
“Grantors” under the Security Agreement by execution and delivery of an
instrument in the form of this Agreement. The New Guarantor is executing this
Agreement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guaranty and a Grantor under the Security Agreement.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1. In accordance with Section 4.9 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named as a Guarantor in the Guaranty, and the New
Guarantor hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor

 

H-1



--------------------------------------------------------------------------------

thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a “Guarantor” in the Guaranty will be
deemed to include the New Guarantor.

2. In accordance with Section 8.13 of the Security Agreement, the New Guarantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Guarantor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof. The Schedules to the Security Agreement are hereby supplemented by the
Schedules attached hereto with respect to the New Guarantor. In furtherance of
the foregoing, the New Guarantor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Security Agreement), hereby
grants to the Administrative Agent, for the benefit of the Secured Creditors, a
security interest in all of the New Guarantor’s right, title and interest in, to
and under the Collateral of the New Guarantor. Each reference to a “Grantor” in
the Security Agreement will be deemed to include the New Guarantor.

3. The New Guarantor represents and warrants to the Administrative Agent that
this Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

4. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract.

5. Except as expressly supplemented by this Agreement, the Guaranty and the
Security Agreement remain in full force and effect.

6. THIS AGREEMENT IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

7. All communications and notices to the New Guarantor under the Guaranty and
the Security Agreement must be in writing and given as provided in Section 4.1
of the Guaranty to the address for the New Guarantor set forth under its
signature below.

8. The New Guarantor shall reimburse the Administrative Agent for its reasonable
documented out-of-pocket expenses in connection with this Agreement, including
reasonable fees and documented expenses for legal services.

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder Agreement as of the day and year first above written.

 

[Name of New Guarantor], By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

CITIBANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

H-3



--------------------------------------------------------------------------------

Supplemental Schedules

to the Security Agreement

 

H-4



--------------------------------------------------------------------------------

SCHEDULE 1.02

None.

SCHEDULE 1.02 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

CNX Gas Company LLC v. Miller Petroleum, Inc., et al. (Chancery Court, Campbell
County, Tennessee). In its complaint, CNX alleges that Miller breached a
contract to assign to CNX certain leasehold rights (“Leases”) representing
approximately 30,000 acres in Campbell County, Tennessee and that Atlas America,
LLC and another defendant, Wind City Oil & Gas, LLC, interfered with the closing
of this assignment on June 6, 2008. ATN purchased the Leases from Miller for
approximately $19.1 million. On December 15, 2008, the Chancery Court dismissed
the matter in its entirety, holding that there had been no breach of the
contract by Miller and, therefore, that Atlas America, LLC could not have
tortuously interfered with the contract. The Chancery Court dismissed all claims
against Atlas America, LLC; however, CNX has appealed the decision. On May 18,
2010, the appeal was argued before the Tennessee Court of Appeals. The parties
are awaiting the court’s decision.

SCHEDULE 7.05 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL

None.

SCHEDULE 7.06 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 7.11

ERISA

None.

SCHEDULE 7.11 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 7.15

SUBSIDIARY INTERESTS

 

Subsidiary

   Jurisdiction of
Formation   

100% Owner

  

Type of Equity Interest

   Number of Issued
Shares

Atlas Energy Company, LLC1

   DE    Borrower    LLC Membership    N/A

Atlas Energy Resource Services, Inc. 1

   DE    Borrower    Common Stock    1,000

AED Investments, Inc. 1

   DE    Borrower    Common Stock    1,000

Atlas America Mid-Continent, Inc.1

   DE    Borrower    Common Stock    1,000

Atlas Lightfoot, LLC1

   DE    Borrower    LLC Membership    N/A

Atlas Pipeline Holdings GP, LLC

   DE    Borrower    LLC Membership    N/A

Atlas Pipeline Partners GP, LLC1

   DE    Borrower    LLC Membership    N/A

Atlas Energy Holdings Operating Company, LLC

   DE    Borrower    LLC Membership    N/A

Atlas Resources, LLC

   PA    Borrower    LLC Membership    N/A

Viking Resources, LLC

   PA    Borrower    LLC Membership    N/A

Resource Energy, LLC

   DE    Borrower    LLC Membership    N/A

Atlas Noble, LLC

   DE    Borrower    LLC Membership    N/A

Atlas Energy Indiana, LLC

   IN    Borrower    LLC Membership    N/A

Atlas Energy Tennessee, LLC

   PA    Borrower    LLC Membership    N/A

Atlas Energy Ohio, LLC

   OH    Borrower    LLC Membership    N/A

REI-NY, LLC

   DE    Borrower    LLC Membership    N/A

Resource Well Services, LLC

   DE    Borrower    LLC Membership    N/A

Atlas Energy Securities, LLC1

   DE   

Atlas Energy Holdings

Operating Company, LLC

   LLC Membership    N/A

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Anthem Securities, Inc. 1

   PA    Borrower    Common Stock    500

 

1

Not a Guarantor and securities not pledged hereunder.

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

PARTNERSHIP INTERESTS

 

Partnership Name

  

General Partner

   GP Interest     GP as LP     LP Interest   Atlas Pipeline Partners, L.P.*   
Atlas Pipeline Partners GP, LLC      1.0101 %      3.1 %      7.7 %  Atlas
Pipeline Operating Partnership, L.P.    Atlas Pipeline Partners GP, LLC     
1.0101 %      0.00 %      98.9899 %  Atlas Energy Partners 1990 LP    Atlas
Resources, LLC      25.000000 %      8.096590 %      66.903410 %  Atlas Energy
Partners 1991 LP    Atlas Resources, LLC      30.000000 %      10.506000 %     
59.494000 %  Atlas Energy For the Nineties – 1 LP    Atlas Resources, LLC     
30.000000 %      4.745800 %      65.254200 %  Atlas JV 92 Limited Partnership   
Atlas Resources, LLC      33.000000 %      4.150030 %      62.849970 %  Atlas
Energy for the Nineties – Series 14 Ltd    Atlas Resources, LLC      33.000000
%      5.061850 %      61.938150 %  Atlas Energy for the Nineties – Series 15
Ltd    Atlas Resources, LLC      30.000000 %      0.973620 %      69.026380 % 
Atlas Energy for the Nineties – Series 16 Ltd    Atlas Resources, LLC     
21.500000 %      3.368280 %      75.131720 %  Atlas Energy for the Nineties –
Series 17 Ltd    Atlas Resources, LLC      26.500000 %      1.248980 %     
72.251020 %  Atlas Energy for the Nineties – Series 18 Ltd    Atlas Resources,
LLC      31.500000 %      1.613030 %      66.886970 %  Atlas Energy for the
Nineties – Series 19 Ltd    Atlas Resources, LLC      31.500000 %      2.650890
%      65.849110 %  Atlas America Series 20 Ltd    Atlas Resources, LLC     
27.000000 %      1.184145 %      71.815855 %  Atlas America Series 21-A Ltd   
Atlas Resources, LLC      33.833599 %      1.450670 %      64.715731 %  Atlas
America Series 21-B Ltd    Atlas Resources, LLC      34.000000 %      0.685255
%      65.314745 %  Atlas America Series 22-2002 Ltd    Atlas Resources, LLC   
  32.530066 %      1.552366 %      65.917568 %  Atlas America Series 23-2002 Ltd
   Atlas Resources, LLC      32.000500 %      0.351444 %      67.648056 %  Atlas
America Series 24-2003 (A) Ltd, LP    Atlas Resources, LLC      33.349990 %     
0.289360 %      66.360650 %  Atlas America Series 24-2003 (B) Ltd, LP    Atlas
Resources, LLC      35.000000 %      0.078868 %      64.921132 %  Atlas America
Series 25-2004 (A) LP    Atlas Resources, LLC      35.000000 %      0.270155 % 
    64.729845 %  Atlas America Series 25-2004 (B) LP    Atlas Resources, LLC   
  35.000000 %      0.000000 %      65.000000 %  Atlas America Series 26-2005 LP
   Atlas Resources, LLC      36.130000 %      1.003668 %      62.866332 %  Atlas
America Series 27-2006 LP    Atlas Resources, LLC      32.535300 %      0.000000
%      67.464700 %  Atlas Resources Series 28-2010 LP    Atlas Resources, LLC   
  33.749000 %      0.000000 %      66.251000 %  Atlas Energy for the
Nineties-Public # 1 Ltd    Atlas Resources, LLC      24.000000 %      5.906600
%      70.093400 %  Atlas Energy for the Nineties-Public # 2 Ltd    Atlas
Resources, LLC      24.000000 %      4.318080 %      71.681920 %  Atlas Energy
for the Nineties-Public # 3 Ltd    Atlas Resources, LLC      25.000000 %     
4.642620 %      70.357380 %  Atlas Energy for the Nineties-Public # 4 Ltd   
Atlas Resources, LLC      25.000000 %      3.631990 %      71.368010 %  Atlas
Energy for the Nineties-Public # 5 Ltd    Atlas Resources, LLC      25.000000 % 
    3.206230 %      71.793770 %  Atlas Energy for the Nineties-Public # 6 Ltd   
Atlas Resources, LLC      25.000000 %      15.353800 %      59.646200 %  Atlas
Energy for the Nineties-Public # 7 Ltd    Atlas Resources, LLC      31.000000 % 
    1.017750 %      67.982250 %  Atlas Energy for the Nineties-Public # 8 Ltd   
Atlas Resources, LLC      29.000000 %      1.578520 %      69.421480 %  Atlas
America Public # 9 Ltd    Atlas Resources, LLC      35.500000 %      0.258000 % 
    64.242000 %  Atlas America Public # 10 Ltd    Atlas Resources, LLC     
32.000100 %      1.251680 %      66.748220 %  Atlas America Public # 11-2002
Limited Partners    Atlas Resources, LLC      35.000000 %      0.646360 %     
64.353640 %  Atlas America Public # 12-2003 Limited Partners    Atlas Resources,
LLC      35.000000 %      0.754346 %      64.245654 %  Atlas America Public #
14-2004 LP    Atlas Resources, LLC      35.000000 %      0.190415 %     
64.809585 %  Atlas America Public # 14-2005 (A) LP    Atlas Resources, LLC     
35.000000 %      0.232740 %      64.767260 %  Atlas America Public # 15-2005
(A) LP    Atlas Resources, LLC      33.500000 %      0.031803 %      66.468197
%  Atlas America Public # 15-2006 (B) LP    Atlas Resources, LLC      33.250000
%      0.000280 %      66.749720 %  Atlas Resources Public # 16-2007 (A) LP   
Atlas Resources, LLC      37.203000 %      0.000000 %      62.797000 %  Atlas
Resources Public # 17-2007 (A) LP    Atlas Resources, LLC      33.370000 %     
0.000000 %      66.630000 % 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Atlas Resources Public # 17-2008 (B) LP    Atlas Resources, LLC      35.170000
%      0.000000 %      64.830000 %  Atlas Resources Public # 18-2008 (A) LP   
Atlas Resources, LLC      29.500000 %      0.000000 %      70.500000 %  Atlas
Resources Public # 18-2009 (B) LP    Atlas Resources, LLC      30.000000 %     
0.042760 %      69.957240 %  Atlas Resources Public # 18-2009 (C) LP    Atlas
Resources, LLC      26.000000 %      0.000000 %      74.000000 %  Atlas Limited
Partnership #1    Atlas Resources, LLC      16.000000 %      27.735000 %     
56.265000 %  Atlas Energy Partners Limited    Atlas Resources, LLC     
16.000000 %      15.780000 %      68.220000 %  Atlas Energy Partners Limited –
1987    Atlas Resources, LLC      22.380000 %      3.363000 %      74.257000 % 
Atlas Energy Partners Limited – 1988    Atlas Resources, LLC      24.362700 %   
  12.261600 %      63.375700 %  Atlas Energy Partners Limited – 1989    Atlas
Resources, LLC      18.000000 %      21.171000 %      60.829000 %  Atlas Energy
Partners Limited – 1990    Atlas Resources, LLC      25.000000 %      15.050000
%      59.950000 %  Atlas Energy Partners Limited – 1991    Atlas Resources, LLC
     25.000000 %      11.062000 %      63.938000 %  Atlas Energy Partners
Limited – 1992    Atlas Resources, LLC      25.000000 %      9.765800 %     
65.234200 %  Atlas Energy Partners Limited – 1993    Atlas Resources, LLC     
25.000000 %      9.375000 %      65.625000 %  Atlas Energy Partners Limited –
1994    Atlas Resources, LLC      25.000000 %      8.400000 %      66.600000 % 
Atlas Energy Partners Limited – 1995    Atlas Resources, LLC      25.000000 %   
  18.750000 %      56.250000 %  Atlas Energy Partners Limited – 1996    Atlas
Resources, LLC      25.000000 %      14.062500 %      60.937500 %  Atlas Energy
Partners Limited – 1997    Atlas Resources, LLC      25.000000 %      13.888890
%      61.111110 %  Atlas Energy Partners Limited – 1998    Atlas Resources, LLC
     25.000000 %      20.474140 %      54.525860 %  Atlas Energy Partners
Limited – 1999    Atlas Resources, LLC      25.000000 %      31.249990 %     
43.750010 %  Viking 1989 Canton    Viking Resources, LLC      63.500000 %     
6.500000 %      30.000000 %  Viking 1990-2    Viking Resources, LLC     
54.848500 %      15.151500 %      30.000000 %  Viking Resources 1991-1    Viking
Resources, LLC      60.793100 %      24.216050 %      14.990850 %  1991 Viking
Resources LTD    Viking Resources, LLC      35.320000 %      14.660000 %     
50.020000 %  1991 Bryan Joint Venture    Viking Resources, LLC      30.000000 % 
    0.000000 %      70.000000 %  1992 Viking Resources LTD    Viking Resources,
LLC      35.262800 %      21.647750 %      43.089450 %  1992-2 Viking Resources
LTD    Viking Resources, LLC      30.684884 %      15.068504 %      54.246612 % 
1993 Viking Resources LTD    Viking Resources, LLC      30.929388 %     
24.120834 %      44.949778 %  1994 Viking Resources LTD    Viking Resources, LLC
     30.000000 %      17.923913 %      52.076087 %  1995 Viking Resources LTD   
Viking Resources, LLC      30.000000 %      21.304834 %      48.695166 %  1996
Viking Resources LTD    Viking Resources, LLC      30.000000 %      14.621905 % 
    55.378095 %  1997 Viking Resources LTD    Viking Resources, LLC     
30.000000 %      11.782715 %      58.217285 %  1998 Viking Resources LTD   
Viking Resources, LLC      25.000000 %      10.426609 %      64.573391 %  Viking
Resources 1999 LP    Viking Resources, LLC      25.000000 %      0.162833 %     
74.837167 %  Atwood Yield Plus    Resource Energy, LLC      1.000000 %     
72.858606 %      26.141394 %  Atwood Yield Plus III    Resource Energy, LLC     
1.000000 %      55.636440 %      43.363560 %  Atwood Yield Plus V    Resource
Energy, LLC      1.000000 %      66.846107 %      32.153893 %  Brighton Income
Partnership    Resource Energy, LLC      50.000000 %      0.000000 %     
50.000000 %  Brighton/Levengood Drilling    Resource Energy, LLC      10.000000
%      54.000003 %      35.999997 %  Dover-Atwood 1993 Drilling Program   
Resource Energy, LLC      40.151500 %      40.151520 %      19.696980 %  East
Ohio Gas Drilling    Resource Energy, LLC      1.000000 %      59.773999 %     
39.226001 %  TWC Yield Plus 1991    Resource Energy, LLC      1.000000 %     
59.890941 %      39.109059 %  Triangle Energy Assoc. 1984    Resource Energy,
LLC      1.000000 %      80.555134 %      18.444866 %  Langasco Ohio Drlg Ptrs
1985    Resource Energy, LLC      1.000000 %      83.531250 %      15.468750 % 
Langasco Ohio Drlg Ptrs 1986    Resource Energy, LLC      1.000000 %     
66.825000 %      32.175000 %  Langasco Roy Income Ptrs 1986    Resource Energy,
LLC      1.000000 %      91.476000 %      7.524000 %  Triangle Energy Assoc.
1985    Resource Energy, LLC      1.000000 %      87.750000 %      11.250000 % 
Atwood Yield Plus II    Resource Energy, LLC      1.000000 %      64.350000 %   
  34.650000 %  Atwood Yield Plus IV    Resource Energy, LLC      1.000000 %     
54.487008 %      44.512992 %  CMSV/RAI 1989 Gas Development Drilling Partners   
Resource Energy, LLC      20.000000 %      67.839037 %      12.160963 % 
CMSV/RAI 1990 Natural Gas Development Drilling Partners    Resource Energy, LLC
     20.000000 %      50.619407 %      29.380593 % 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Dalton Associates    Resource Energy, LLC      28.000000 %      53.769196 %     
18.230804 %  Levengood Industrial Gas Development 1987    Resource Energy, LLC
     1.000000 %      43.563744 %      55.436256 %  Royal Associates Limited
Partnership    Resource Energy, LLC      7.500000 %      70.539586 %     
21.960414 %  TD Energy Associates – 1983    Resource Energy, LLC      1.430000
%      71.490000 %      27.080000 %  TD/Triangle Energy Associates – 1986   
Resource Energy, LLC      2.350000 %      83.400623 %      14.249377 %  Wooster
Associates    Resource Energy, LLC      24.100000 %      56.117451 %     
19.782549 % 

 

* Unrestricted Subsidiary

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.19

GAS IMBALANCES

None.

SCHEDULE 7.19 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 7.20

MARKETING CONTRACTS

None.

SCHEDULE 7.20 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 7.21

SWAP AGREEMENTS

None.

SCHEDULE 7.21 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 8.18

On or before May 1, 2011, the Borrower shall deliver to the Administrative Agent
Mortgages encumbering the Oil and Gas Properties of the Loan Parties in favor of
the Administrative Agent for the benefit of the Lenders, duly executed and
acknowledged by each Loan Party that is the owner or holder of any interest in
such Mortgaged Property, and otherwise in proper form for recording in the
recording office of each political subdivision where such Mortgaged Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof to
create a lien under applicable law, and such UCC 1 financing statements, all of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and any other instruments necessary to grant a mortgage
lien under the laws of any applicable jurisdiction, all of which Mortgages and
instruments shall be duly recorded or filed in such manner and in such places as
are required by law to establish, perfect, preserve and protect the Liens in
favor of the Administrative Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full.

SCHEDULE 8.18 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

Surety bonds

 

Purpose

  

Surety

   Amount Outstanding   

Notes

Road bond    Liberty Mutual    $18,750    Being transferred to Atlas Resources,
LLC Road bond    Liberty Mutual    $25,000    Being transferred to Atlas
Resources, LLC Road bond    Liberty Mutual    $6,750    Being transferred to
Atlas Resources, LLC Utility Permit Bond    Liberty Mutual    $100,000    No
longer needed; release to be sought 50 blanket well bonds    Liberty Mutual   
$10,000 each    Being transferred to Atlas Energy Tennessee, LLC 500 reclamation
bonds    Liberty Mutual    $1,500 each    Being transferred to Atlas Energy
Tennessee, LLC Penn DoT bond    Liberty Mutual    $10,000    No longer needed;
release to be sought

Letters of Credit

 

Beneficiary

  

Applicant

   Amount   

Issue Date

Robert Max Feld    Atlas Energy Indiana, LLC    $30,000    October 20, 2010
Dorothy Polk & Marilyn Craver    Atlas Energy Indiana, LLC    $30,000    October
20, 2010

SCHEDULE 9.02 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 9.03

LIENS

None.

SCHEDULE 9.03 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

None.

SCHEDULE 9.05 TO CREDIT AGREEMENT